
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.10

EXECUTION COPY


REVISED


DEVELOPMENT AGREEMENT


AMONG


CITY OF DETROIT


THE ECONOMIC DEVELOPMENT CORPORATION OF THE CITY OF DETROIT


AND


MGM GRAND DETROIT, L.L.C.


      


      


      


--------------------------------------------------------------------------------

TABLE OF CONTENTS

Preliminary Statement   1
1.
General Provisions
 
1   1.1 Findings   1   1.2 Developer's Rights   1   1.3 Location of the Casino
Complex   2   1.4 Closing   2
2.
Design and Construction of Casino Complex
 
3   2.1 No Responsibility for City   3   2.2 Casino Complex   3   2.3 Permits  
4   2.4 Quality of Work   4   2.5 Construction and Scheduling   4   2.6 Design
and approval   5   2.7 Approval by City   6
3.
Other Obligations of Developer
 
6   3.1 Casino Complex Operations   6   3.2 Hours of Operation   6   3.3 Radius
Restriction   6   3.4 Payment of Development Process Costs   7   3.5 Social
Commitments   8   3.6 Default Rate   10   3.7 Administration of this Agreement  
10   3.8 Memorandum of Agreement   11   3.9 Financial Statements   11   3.10
Negative Covenants   11   3.11 Notification   13   3.12 Veracity of Statements  
13   3.13 Use of Casino Complex   13   3.14 Financing   13   3.15 Riverfront
Site Closeout   14   3.16 Financial Commitments By Developer   15   3.17
Guaranty and Keep Well Agreement   16
4.
Representations and Warranties
 
16   4.1 Representations and Warranties of Developer   16   4.2 Representations
and Warranties of the City   16   4.3 Representations and Warranties of the EDC
  17
5.
Other Obligations of City
 
17   5.1 Re-Selection   17
6.
Default
 
19   6.1 Events of Default   19   6.2 Remedies   20   6.3 Termination   22   6.4
Liquidated Damages   22   6.5 Limitation of Remedies   22
7.
City's Right to Perform Developer's Covenants
 
23
8.
Transfers
 
24   8.1 Transfer of Development Agreement   24   8.2 Transfer of Ownership
Interest   24
9.
Insurance
 
25   9.1 Maintain Insurance   25   9.2 Form of Insurance and Insurers   26   9.3
Other Policies   26   9.4 Insurance Notice   26   9.5 Keep in Good Standing   26
  9.6 Blanket Policies   26
10.
Environmental
 
27

--------------------------------------------------------------------------------

  10.1 Representations and Warranties   27   10.2 Indemnity   27   10.3 Survival
  27
11.
Damage and Destruction
 
27   11.1 Damage or Destruction   27   11.2 Use of Insurance Proceeds   27  
11.3 No Termination   29   11.4 Condemnation   29
12.
Indemnification
 
30   12.1 Indemnification by Developer   30
13.
Force Majeure
 
31   13.1 Definition of Force Majeure   31   13.2 Notice.   32   13.3 Excuse of
Performance   32
14.
Miscellaneous
 
32   14.1 Notices   32   14.2 Non-Action or Failure to Observe Provisions of
this Agreement   33   14.3 Applicable Law and Construction   33   14.4
Submission to Jurisdiction   33   14.5 Complete Agreement   34   14.6 Holidays  
34   14.7 Exhibits   34   14.8 No Brokers   34   14.9 No Joint Venture   34  
14.10 Governmental Authorities   34   14.11 Technical Amendments   34   14.12
Unlawful Provisions Deemed Stricken   35   14.13 No Liability for Approvals and
Inspections   35   14.14 Time of the Essence   35   14.15 Captions   35   14.16
Arbitration   35   14.17 Sunset Provision   37   14.18 Compliance   37   14.19
Table of contents   37   14.20 Number and Gender   38   14.21 Third Party
Beneficiary   38   14.22 Cost of Investigation   38   14.23 Attorneys' Fees   38
  14.24 Further Assurances   38   14.25 Estoppel Certificates   38   14.26
Consent For Certain Amendments   38   14.27 Counterparts   39
15.
Definitions
 
39

--------------------------------------------------------------------------------

REVISED
DEVELOPMENT AGREEMENT

        THIS REVISED DEVELOPMENT AGREEMENT ("Agreement") supersedes an agreement
as originally executed as of the 12th day of March,1998, (the "Original
Agreement"), as amended and restated as of the 9th day of April, 1998 as amended
by the First Amendment dated June 25, 1998, Second Amendment dated
December 1999, Third Amendment dated November 30, 2000, Fourth Amendment dated
November 2001, Fifth Amendment dated March    , 2002, Sixth Amendment dated
April    , 2002, Seventh Amendment dated June 12, 2002 and Eighth Amendment
dated July 31, 2002 (the "Amended Agreement"), by and among the City of Detroit,
a municipal corporation ("City"), The Economic Development Corporation of the
City of Detroit, a Michigan public body corporate ("EDC"), having its principal
place of business at 211 West Fort, Suite 900, Detroit, Michigan 48226 and MGM
Grand Detroit, L.L.C., a Delaware limited liability company ("Developer"),
having its principal place of business at 1300 John C. Lodge, Detroit, Michigan
48226.

Preliminary Statement

        The City selected Developer to develop, construct, own and operate a
Casino Complex pursuant to a certain Request for Proposals/Qualifications. The
City, the EDC and Developer are currently the parties to the Amended Agreement,
which sets forth their mutual rights and obligations with respect thereto, and
the Conveyance Agreement, which provides for the purchase by Developer from the
EDC of the Riverfront Site, upon which the Casino Complex was planned to be
constructed.

        The parties have agreed that: (i) Developer will develop, construct and
operate the Casino Complex on a site located within the Boundaries and will not
acquire the Riverfront Site; (ii) the Conveyance Agreement will be terminated;
and (iii) the Amended Agreement will be revised to read as set forth herein.
This Agreement constitutes a revision to the Amended Agreement and a
continuation of the relationship among the parties as established pursuant to
the Amended Agreement.

        Accordingly, the parties hereby agree that the Amended Agreement is
revised to read as set forth in this Agreement. To the extent that the Amended
Agreement distinguished between a "Temporary Casino" and a "permanent" Casino
Complex, such distinction is eliminated by this Agreement and unless the context
otherwise requires, the Casino Complex owned and operated by Developer as of the
date this Agreement is executed shall be deemed Developer's "permanent" Casino
Complex. Certain terms used in this Agreement are defined in Section 15.

1. General Provisions

1.1 Findings

        The City hereby reaffirms its findings that the development,
construction and operation of the Casino Complex will be in the best interest of
the City and will contribute to the objectives of providing and preserving
gainful employment opportunities for citizens of the City, contributing to the
economic growth of the City, attracting commercial and industrial enterprises to
the City and promoting the expansion of existing enterprises, combating
community deterioration, promoting tourism, improving the aesthetic quality of
the City and providing the City with additional tax revenue. The City further
finds that entering into this Agreement is in the best interest of the City and
accomplishes the purposes of Act 338, Michigan Public Acts of 1974, as amended.

1.2 Developer's Rights

        So long as this Agreement is in effect, but subject to the Act and all
other Governmental Requirements, Developer shall have the right to develop,
construct, own and operate the Casino Complex in accordance with this Agreement.

1

--------------------------------------------------------------------------------

1.3 Location of the Casino Complex

        (a)  Upon execution of this Agreement, Developer shall commence a search
for a Qualified Casino Complex Site upon which to construct its Casino Complex
including the Components to be constructed pursuant to Section 2.2(c), which
may, if Developer elects, include the site on which the MGM Grand Detroit Casino
is located as of the date of execution of this Agreement (sometimes herein
referred to as "currently"). Developer shall provide City with regular and
systematic updates with respect to any material developments in connection with
Developer's search for a Qualified Casino Complex Site. Developer may move the
Casino Complex to an alternate Qualified Casino Complex Site at any time,
whether before or after construction of all or any part of the Casino Complex,
without the consent of the other Detroit Casino Developers.

        (b)  The City shall cooperate with Developer in locating a site for
Developer's Casino Complex, but shall not be required or have any responsibility
to locate, transfer, sell, dispose of, dedicate, vacate, purchase, condemn or
otherwise obtain any land for the Casino Complex.

        (c)  The Boundaries shall not be changed without the prior written
consent of the City and all Detroit Casino Developers.

        (d)  Until such time as the Casino Complex is open to the public for its
intended use, Developer may continue to operate the MGM Grand Detroit Casino
consistent with the manner in which it was operated under the Initial
Development Agreement and subject to the terms of this Agreement.

1.4 Closing

        The closing of the transactions contemplated in this Agreement (the
"Closing") shall take place (i) at the offices of the City's Law Department, 660
Woodward Avenue, Detroit, Michigan 48226-3535, at 10:00 A.M., local time, on the
tenth (10th) Business Day after approval of this Agreement by City Council, or
(ii) at such other time and place as the parties mutually agree upon in writing.

        (a)  At the Closing, Developer shall deliver to City and EDC, as
applicable, the following:

(1)The Guaranty and Keep Well Agreement, executed by Parent Company;

(2)An opinion of counsel from Developer to the City and EDC in a form reasonably
satisfactory to the City and EDC;

(3)The Closing Certificate;

(4)The Memorandum of Agreement;

(5)Developer's one-third (1/3) share of the Development Process Costs then
incurred and/or due;

(6)The executed reaffirmation of Parent Company, any Casino Manager and each
Restricted Party requested by City, to abide by the Radius Restriction;

(7)Conveyance of all of Developer's interest in Jefferson Holdings, LLC and all
of its right, title and interest, if any, in the Railroad Property to the extent
held outside of its interest in Jefferson Holdings, LLC, provided, however, that
at the City's request, the City may delay such conveyance for a period not
exceeding two (2) years. In the event the City elects to so delay such
conveyance, Developer shall make such conveyance upon five (5) days written
notice to Developer;

(8)A form of release attached hereto as Exhibit 3.15(e)(1), duly executed by
Developer;

(9)Board resolutions of Developer, properly certified, approving this Agreement
and the transactions contemplated hereby; and

2

--------------------------------------------------------------------------------

(10)The Indemnity Agreement duly executed by Developer.

        (b)  At the Closing, City and EDC shall deliver to Developer a form of
release attached hereto as Exhibit 3.15(e)(2), duly executed by City and EDC.

1.5 Authorization

        The effectiveness of this Agreement is subject to the approval of the
Board of Directors and/or Executive Committee of Parent Company and the Board of
Directors of Developer. Developer shall notify the City of such approvals
promptly on their being obtained.

2. Design and Construction of Casino Complex

2.1 No Responsibility for City

        The City shall have no responsibility for any error or omission in the
Design Documents, or for failure of the Design Documents, or a part thereof, to
comply with Governmental Requirements, or for Design Documents that result in or
cause a defective design or construction.

2.2 Casino Complex

        (a)  Developer shall (i) construct the Casino Complex either as new
construction or as a combination of new construction and existing structures or
new construction and modifying existing structures, (ii) diligently operate and
maintain the Casino Complex and all other support facilities in a manner
consistent with First Class Casino Complex Standards, the Act and all other
Governmental Requirements and in compliance with this Agreement, and (iii) as
soon as reasonably possible consistent with its typical development process, of
this Agreement, provide to the City a document (including pictures, diagrams or
illustrations) which illustrates Developer's concept for the Casino Complex and
demonstrates the First Class Casino Complex Standards.

        (b)  The Gaming Area shall not be smaller than the Gaming Area of the
MGM Grand Detroit Casino or larger than 100,000 square feet. Due to the
imprecise ability to measure Gaming Area, City and EDC agree that if in good
faith Developer measures its gaming floor area in a manner that differs from
City's measurement of gaming floor area by ten percent (10%) or less, such
variance shall not be considered a violation of this Section 2.2. Additionally,
such variance shall not be deemed to be an amendment to or revision of this
Agreement requiring the consent described in Section 14.26.

        (c)  Developer shall develop and construct the following Components, as
more particularly described in Section G of Exhibit A, simultaneously with the
Casino:

(1)hotel with a minimum of four hundred (400) rooms (the "Initial Hotel
Component");

(2)catering and entertainment facilities;

(3)convention area/meeting rooms;

(4)restaurants, lounges and bars;

(5)adequate retail space; and

(6)adequate parking.

        Developer shall expand the Initial Hotel Component by constructing
Additional Hotel Rooms, provided, however, that Developer's obligation to
construct the Additional Hotel Rooms shall be subject to the occurrence of all
of the following: (i) market conditions indicate that the Additional Hotel Rooms
can be operated at a profit which is not less than that prevailing at the other
hotel rooms operated by Affiliates of Developer; (ii) Developer's ability to
acquire, if necessary, additional land adjacent to the Casino Complex at a
reasonable cost on which to construct the Additional Hotel

3

--------------------------------------------------------------------------------


Rooms; and (iii) availability of financing to Developer, upon conventional terms
reasonably satisfactory to Developer, necessary to construct the Additional
Hotel Rooms. If Developer does not commence construction of the Additional Hotel
Rooms on or before five (5) years from the date of the opening of the Initial
Hotel Component to the public for their intended use, then within thirty
(30) days thereafter Developer shall provide the City with a written account of
the reasons for not having commenced construction of the Additional Hotel Rooms.
If the City disagrees with Developer's written account, the dispute shall be
settled through arbitration pursuant to Section 14.16. If the City prevails in
such arbitration, the Developer shall be obligated to promptly commence and
complete the Additional Hotel Rooms. In its site plan to be delivered to the
City pursuant to Section 2.6, Developer shall delineate the approximate location
at which the Additional Hotel Rooms will be constructed.

        (d)  Developer may develop, construct and operate Components of the
Casino Complex through leasing, joint venture or other contractual arrangements
with third parties, pursuant to which the ownership and operation of selected
Components is vested in affiliated or independent entities; provided, however,
that the arrangements comply with all applicable Governmental Requirements and;
provided, further, that in all such cases Developer obtains contractual
commitments from all such third parties to comply with the applicable provisions
of this Agreement. Developer shall be liable for any non-compliance by such
third parties as if such Component were owned and operated by Developer.

2.3 Permits

        As soon as practicable after purchasing or leasing a Qualified Casino
Complex Site, Developer shall diligently prepare and file all applications for,
and pursue and use diligent efforts to obtain, the Permits. At Developer's
request, the City will provide to Developer a City representative to
(x) cooperate with and assist Developer in securing the Permits and (y) use
commercially reasonable efforts to expedite the issuance of the Permits;
provided, however, that nothing in this Agreement shall adversely affect, limit,
restrict or reduce the right of the City or the County, as Governmental
Authorities, to exercise their respective governmental powers and authority and
to act in regulatory matters in accordance with applicable Governmental
Requirements. If Developer requests that the City provide a City representative,
Developer shall pay City for all documented fees and reasonable expenses of City
for the services of the City representative and the City representative's staff,
to the extent the City representative and staff are providing services to the
Casino Complex.

2.4 Quality of Work

        All Work shall be performed in a good and workmanlike manner and in
accordance with good construction practices. All materials used in the
construction of the Casino Complex shall be of first class quality. The quality
of the Finish Work shall meet or exceed First Class Casino Complex Standards.

2.5 Construction and Scheduling

        (a)  Developer will comply with all applicable Governmental Requirements
in the development, construction and financing of the Casino Complex and will
achieve Completion in accordance with the following schedule:

i.Promptly upon identifying a permanent casino site which is acceptable to
Developer. Developer will seek the requisite approvals from the City and City
Council, including zoning street vacations, infrastructure commitments (onsite
and offsite), and other actions by the City and/or City Council necessary for
development of the site. Upon obtaining such approvals and favorable actions
(the "Start Date"), Developer will diligently proceed with the design
development process, including preparation of design and construction documents,
permit applications, and similar matters.

4

--------------------------------------------------------------------------------

Developer anticipates that the design development process will take not more
than eight (8) months from the Start Date, subject to Force Majeure. Developer
will use its commercially reasonable efforts to accelerate that process.

ii.From the date the City and/or City Council, as appropriate, issues requisite
building and other permits necessary for construction of the permanent
hotel/casino complex, Developer commits to complete such hotel/casino complex
within thirty-two (32) months, subject to Force Majeure. Developer will use
commercially reasonable efforts to accelerate that schedule.

iii.The schedules and commitments referred to in subparagraphs (i) and
(ii) above will be conditioned upon the City and its departments, agencies and
instrumentalities cooperating with Developer to facilitate the planning,
permitting and construction process.

iv.Developer will achieve Final Completion before the Final Completion Date.

        (b)  Upon Completion, the Casino Complex will conform to First Class
Casino Complex Standards and to all applicable Governmental Requirements.

        (c)  Notwithstanding anything to the contrary contained in this
Section 2.5 Developer's obligation to achieve Completion by the Completion Date
and Final Completion by the Final Completion Date is subject to: (i) Force
Majeure and (ii) there being be no order or ruling from a court of competent
jurisdiction which would deprive Developer of a material portion of the economic
benefits anticipated from its Casino Complex. In the event of a dispute over the
applicability of clause (i)-(ii) above, such dispute shall be resolved by
arbitration in accordance with Section 14.16.

        (d)  City will expeditiously and appropriately process all requests and
applications made by or on behalf of Developer for SD-5 zoning and site plan
approvals, construction and related permits and inspections, street and alley
vacations, grants of air rights, liquor and bar licenses, certificates of
occupancy and other such construction related matters, in order to assist
Developer in its efforts to achieve Completion and Final Completion as set forth
in this Section 2.5.

2.6 Design and approval

        As soon as reasonably possible consistent with its typical development
process, Developer will submit the following to the City for its review and
comment (but not its approval):

(i)A site plan;

(ii)A conceptual design plan establishing the general scope, conceptual design
and scale relationships among the various Components, and the range of square
footages of the various Components;

(iii)Elevations;

(iv)An approximate timeline for Completion, including estimated key milestone
dates;

(v)Any known contingencies which are likely to affect either the scope of the
project or Developer's ability to meet key milestone dates;

(vi)A specific list of any concessions needed from the City, such as street
vacations and air rights; and

(vii)Preliminary cost estimates for construction.

5

--------------------------------------------------------------------------------



2.7 Approval by City

        Wherever an approval is required of City pursuant to the terms of this
Agreement, the approval or disapproval shall be given in writing, which in the
case of disapproval, shall set forth the reasons of disapproval. Whenever in
this Agreement any consent or approval of the City is required, such approval or
consent shall be given or withheld by the Mayor, any City official designated by
the Mayor or appropriate City department unless otherwise indicated. Prior to
the Closing and from time to time thereafter, City shall designate in writing to
Developer those individuals who have authority to grant any approvals or
consents hereunder on behalf of City. Developer shall be entitled to rely on any
writing signed by such designees.

2.8 Efforts to Expedite

        Developer will use commercially reasonable efforts, subject to receiving
full cooperation from the City, to achieve Completion not later than the
Completion Date (which is December 31, 2005, subject to extension pursuant to
Section 15(u)).

3. Other Obligations of Developer

3.1 Casino Complex Operations

        Developer agrees to diligently operate and maintain the Casino Complex
and all other support facilities directly, or through Casino Component
Manager/Operators or Component manager(s), in a manner consistent with First
Class Casino Complex Standards and in compliance with this Agreement.

3.2 Hours of Operation

        Developer covenants that, at all times, it will: (i) continuously
operate and keep open the Casino for Casino Gaming Operations for the maximum
hours permitted under the Governmental Requirements; (ii) continuously operate
and keep open for business to the general public twenty-four (24) hours each
day, every day of the calendar year, the hotel Component and the parking
Component; and (iii) operate and keep open for business to the general public
all Components (other than hotel Component, parking Component and Components
where Casino Gaming Operations are conducted) in accordance with commercially
reasonable hours of operation. Notwithstanding the foregoing, Developer shall
have the right from time to time in the ordinary course of business and without
advance notice to City, to close portions of any Component (x) for such
reasonable periods of time as may be required for repairs, alterations,
maintenance, remodeling, or for any reconstruction required because of casualty,
condemnation, governmental order or Force Majeure or (y) during non-peak hours
or as a result of seasonal demands in accordance with usual and customary casino
operating practices.

3.3 Radius Restriction

        (a)  For purposes of this Section 3.3, "Restricted Party" means any
Person who directly or indirectly owns any interest in Developer or in any
Casino Manager which is an Affiliate of Parent Company other than any Person who
is a Restricted Party due solely to that Person's ownership of (x) a direct or
indirect interest in a Publicly Traded Corporation or (y) five percent (5%) or
less direct or indirect interest in Developer. Commencing on March 12, 1998, and
continuing for the shorter of (x) such period as casino gaming activities are
permitted in the City; or (y) two (2) years after the Termination Date, neither
Developer, Parent Company, any Casino Manager which is an Affiliate of Parent
Company, Developer or any Restricted Party, nor any Restricted Party, shall
directly or indirectly: (i) manage, operate or become financially interested in
any casino within the Radius other than the Casino Complex; (ii) make
application for any franchise, permit or license to manage or operate any casino
within the Radius other than the Casino Complex; or (iii) respond positively to
any request for proposal to develop, manage, operate or become financially
interested in any casino within the Radius

6

--------------------------------------------------------------------------------

(the "Radius Restriction") other than the Casino Complex, provided that with
respect to any Casino Manager which is an Affiliate of Parent Company, Developer
or any Restricted Party, the period set forth in clause (y) shall be two
(2) years after the termination of its Casino Component Management Agreement.
Developer shall cause Parent Company, any Casino Manager which is an Affiliate
of Parent Company, Developer or any Restricted Party and each Restricted Party
requested by City, to execute and deliver to City at closing an agreement to
abide by the Radius Restriction. The Radius Restriction shall survive the
termination of this Agreement.

        (b)  If Parent Company, Developer or any Restricted Party acquires or is
acquired by a Person such that, but for the provisions of this Section 3.3,
either Parent Company, Developer or any Restricted Party or the acquiring Person
would be in violation of the Radius Restriction as of the date of acquisition,
then such party shall have five (5) years in which to comply with the Radius
Restriction. In addition, if the laws of the State are amended to allow more
than three (3) casinos within the City or the radius, then neither Developer nor
any Restricted Party shall be deemed to be in violation of the Radius
Restriction solely by reason of an ownership or other interest in any such
additional casinos.

        (c)  Notwithstanding anything in Section 3.3(a) to the contrary,
Developer shall have the right to (i) make loans to the other Detroit Casino
Developers provided that (x) such loans are not secured, in whole or in part, by
the Casino Complex, any Component or any direct or indirect ownership interest
in Developer (other than by a Permitted Interest, as herein defined) and
(y) Developer, as the result of such loans, is given no ability to control or
manage the affairs of the borrower; and (ii) purchase such ownership interest in
any other Detroit Casino Complex as and to the extent permitted under the Act (a
"Permitted Interest").

        (d)  It is the desire of the parties that the provisions of this
Section 3.3 be enforced to the fullest extent permissible under the laws and
public policies in each jurisdiction in which enforcement might be sought.
Accordingly, if any particular portion of this Section 3.3 shall ever be
adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalidated by
such laws or public policies, such section or sections shall be (i) deemed
amended to delete therefrom such portions so adjudicated or (ii) modified as
determined appropriate by such a court, such deletions or modifications to apply
only with respect to the operation of such section or sections in the particular
jurisdictions so adjudicating on the parties and under the circumstances as to
which so adjudicated.

        (e)  The obligations of Developer under this Section 3.3 shall lapse and
be of no further force or effect ten (10) years after the Closing.

3.4 Payment of Development Process Costs

        (a)  Developer previously has made payments to the City to satisfy
certain Development Process Costs under the Amended Agreement. Developer shall
continue to pay one-third (1/3) of the Development Process Costs pursuant to
this Agreement in accordance with the procedures set forth below.

        (b)  City and/or EDC shall invoice Developer from time to time, but no
more frequently than monthly, for: (i) one-third (1/3) of the Development
Process Costs and (ii) to the extent City and/or EDC in their respective
reasonable discretion determines that any Development Process Cost is directly
attributable to a particular Detroit Casino Complex, the entire amount of such
Development Process Cost, in each case incurred prior to the Completion Date.
After the Completion Date, Developer shall be responsible only for such
Development Costs as City and/or EDC reasonably determine were incurred after
the Completion Date in connection with the Casino Complex (other than its share
of any previously incurred but unpaid Development Process Costs). Developer
shall pay such invoiced Development Process Costs within fifteen (15) Business
Days from the date of the invoice. City and EDC, respectively, shall submit to
Developer a summary of the charges set forth in such invoice

7

--------------------------------------------------------------------------------


containing such detail as City and EDC, respectively, reasonably believes is
necessary to inform Developer of the nature of the costs and expenses and the
basis for the allocation amongst Developer and the other Detroit Casino
Developers. At Developer's request, City and EDC shall consult with Developer on
the necessity for and allocation of such charges during the five (5) Business
Days period immediately subsequent to Developer's receipt of such summary.

3.5 Social Commitments

        (a)  As set forth on Exhibit A, Section E, Developer agrees to use
commercially reasonable efforts to acquire all or some of its financing from a
Detroit-Based Business, a Detroit Resident Business and/or a Small Business
Concern and/or to utilize Detroit-based and/or Minority-owned financial
institutions in serving Developer's financial needs.

        (b)  Developer agrees, to the extent permitted by applicable law, to:

(1)perform and comply in all material respects with the commitments, promises
and/or undertakings set forth on Exhibit A, Sections H, K, P, and Q;

(2)use good faith efforts to perform and comply in all material respects with
the commitments, promises and undertakings set forth in Exhibit A, Sections I,
J, T, V, W, X, AA and BB;

(3)use reasonable best efforts to perform and comply in all material respects
with the commitments, promises and/or undertakings set forth on Exhibit A,
Sections N, O, S, and CC, provided that Developer's obligations with respect to
its commitments, promises and undertakings set forth on Exhibit A, Section O are
also subject to Developer's obligations set forth in this Section 3.5(d),
(g) and (h); and

(4)use commercially reasonable efforts to perform and comply in all material
respects with the commitments, promises and undertakings set forth on Exhibit A,
Sections L and U.

        (c)  Developer agrees that no fewer than three thousand (3000) full-time
equivalent employees will be employed at the Casino Complex immediately
following Completion, exclusive of construction workers, and thereafter, so long
as casino gaming activities are permitted by law, will employ such number of
employees as may be appropriate in the exercise of Developer's reasonable
judgment to operate the Casino Complex in a manner consistent with First Class
Casino Complex Standards and in compliance with this Agreement.

        (d)  Developer agrees to use reasonable best efforts to attain the goals
of employment of Detroit residents set forth in Exhibit A, Section O. Whenever
in this Agreement or the Exhibits, reference is made to "Detroit residents," the
first determination of whether an individual is a Detroit resident shall be made
based on the individual's residence as of his or her date of hire. The
determination of whether Developer has achieved its hiring goals with respect to
Detroit residents shall be made on each anniversary of the Completion Date
(each, a "Determination Date"). Such goal shall be deemed met if on each
Determination Date Developer either (i) met its hiring goals for Detroit
residents since the last Determination Date, based on an individual's residence
on his or her date of hire or (ii) Developer then employs no fewer than the
number of Detroit residents established by its hiring goal, based on each
individual's most current address on file with Developer.

        (e)  Developer agrees to comply with all federal, state and local laws
governing equal employment opportunity.

        (f)    Developer agrees that it shall notify its contractors and
consultants of their obligations relative to non-discrimination under this
Agreement when soliciting same, shall include the provisions of this
Section 3.5(f) in each contract with its contractors and consultants and require
that its contractors and consultants include such provision in any subcontract
as well as provide the City a copy of any such

8

--------------------------------------------------------------------------------


subcontract upon request. Developer shall have no obligation to enforce such
provision if City is given the direct right to enforce such provision in any
contract or subcontract.

        (g)  As set forth in Exhibit A, Section O, Developer agrees to be
committed to affirmative action programs to increase the numbers of minority and
women employees in the workforce of Developer, including professional and
management positions.

        (h)  As set forth in Exhibit A, Section O, Developer voluntarily commits
to hire contractors who agree to implement an Equal Opportunity Employment Plan
conforming to all applicable laws and consistent with Executive Order No. 22,
dated August 29, 1983. Developer shall notify its contractors of their
obligations relative to implementing such an Equal Opportunity Employment Plan
and shall include such a provision in each contract with its contractors and
require that its contractors include such provision in any subcontract.
Developer will have no obligation to enforce such provision if the City is given
the direct right to enforce such provision in any contract or subcontract.

        (i)    Developer shall use reasonable best efforts to ensure that at
least thirty percent (30%) of aggregate amounts expended by Developer under
contracts entered into by Developer for the construction of, or any material
additions, improvements or modification to the Casino Complex shall be paid to
Detroit-Based Businesses, Detroit Resident Businesses, Small Business Concerns,
Minority business concerns or women-owned businesses. As set forth in Exhibit A,
Section S, Developer agrees to use reasonable best efforts to purchase during
each Fiscal Year at least thirty percent (30%) of the total dollar value of all
purchases of goods and services from Detroit-Based Businesses, Detroit Resident
Businesses, Small Business Concerns, Minority business concerns or women-owned
businesses.

(1)"Reasonable best efforts" to achieve the goals set forth in this
Section 3.5(i) may include, but are not limited to, the use of Joint Venture
arrangements; Mentor Ventures; outreach to Detroit, Minority and women business,
trade and professional associations or organizations; outreach to community
organizations; and advertising through media publications or other vehicles
reasonably calculated to reach Detroit, Minority and women-owned businesses,
including community news letters.

(2)"Joint Venture" as used in Section 3.5(i)(1) means a combination of separate
business persons or entities, one of which is a Detroit-Based Business, Detroit
Resident Business, Small Business Concern, Minority business concern or
women-owned business, which has been created to perform a specific contract and
in which one or more of the latter business entities (a) shares in profits and
losses, (b) is substantially involved in all phases of the contract including
bidding and staffing; (c) provides a substantial portion of the total
performance, responsibility and project management of a specific job; and
(d) receives a substantial portion of the total remuneration from a specific
job.

(3)"Mentor Venture" as used in Section 3.5(i)(1) means a combination of a
business entity with a Detroit-Based Business, Detroit Resident Business, Small
Business Concern, Minority business concern or women-owned business for the
purpose of providing the latter business entity with training, expertise, skill,
experience, market access or other attributes in a business, trade or profession
designed to enhance its ability to compete in the marketplace.

        (j)    Except as the Agreement or the context may otherwise require,
each of Developer's obligations set forth in Section 3.5(a)-(i) are ongoing and
performance thereof shall be determined annually.

        (k)  Joint Employment and Procurement Advisory Board

(1)The Joint Employment and Procurement Advisory Board (the "JEPAB") is and will
be a private entity acting in an advisory capacity to Developer and the other
Detroit Casino Developers. Developer cooperated with the other Detroit Casino
Developers to establish and fund the JEPAB.

9

--------------------------------------------------------------------------------

Developer and each of the other Detroit Casino Developers, at their option, will
appoint one (1) member to the JEPAB, and the Mayor and the City Council will
each be invited to appoint three (3) members from the community at large. The
public appointees will be non-salaried, but will be entitled to expense
reimbursement paid by the JEPAB.

(2)The purpose of the JEPAB will be to work closely with the Developer and the
other Detroit Casino Developers to evaluate the effectiveness of, and recommend
improvements to, Developer's and each of the other Detroit Casino Developers'
respective programs to achieve their goals of not less than fifty-one percent
(51%) Detroit resident employment and not less than thirty percent (30%)
procurement of goods and services from Detroit-Based Businesses, Detroit
Resident Businesses, minority business concerns, women-owned businesses and/or
Small Business Concerns. The JEPAB will review Developer's and each of the other
Detroit Casino Developer's practices and programs aimed at achieving such goals,
review the success of such efforts, recommend improvements and refinements to
such practices and programs, and assist the Developer and each of the other
Detroit Casino Developers in involving local community organizations and
businesses in support of such efforts. Additionally, the JEPAB may recommend to
Developer and each of the other Detroit Casino Developers the engagement of
outside consultants to provide expert, independent guidance as to how to make
Developer's and each of the other Detroit Casino Developers' programs more
effective.

(3)The City will use an aggregate of Two Million Dollars ($2,000,000) from the
Minority Business Development Fund to fund the activities of the JEPAB, which
amount shall be in addition to those amounts paid to or received by the JEPAB
prior to the date of this Agreement.

3.6 Default Rate

        All amounts, including Development Process Costs, owed by Developer to
City and/or EDC pursuant to any provision of this Agreement shall bear interest
at the Default Rate from the due date (but if no due date is specified, then
fifteen (15) Business Days from demand for payment) until paid.

3.7 Administration of this Agreement

        (a)  The Mayor shall designate the City departments, agencies and/or
personnel who shall be responsible for the administration of this Agreement;
monitoring of the performance by Developer of its duties and obligations under
this Agreement; and making recommendations to the Mayor concerning its
enforcement.

        (b)  No later than ninety (90) days after the end of each Fiscal Year
commencing with the Fiscal Year in which the Closing occurs, Developer shall
deliver to City a report setting forth the following:

(1)a description of Developer's efforts to comply with the requirements of
Section 3.5(a) during such Fiscal Year;

(2)a statement as to the number of employees (including the total number of
full-time, part-time and full-time equivalent) employed by Developer on the
Completion Date and each Determination Date (as the term is defined in
Section 3.5(d));

(3)a description of any administrative determination, binding arbitration
decision, or judgment rendered by a court of competent jurisdiction finding a
violation of any federal, state or local laws governing equal employment
opportunity during such Fiscal Year;

(4)a description of Developer's efforts to comply with the requirements of
Section    3.5 (f), (g), (h) and (i) during such Fiscal Year;

(5)a statement setting forth material information adequate to enable the City to
determine compliance with the "hours of operation" commitments set forth in
Section 3.2;

10

--------------------------------------------------------------------------------

(6)whether Developer is aware of any non-compliance with the restrictions set
forth in Section 3.3(a) or the restrictions on transfer set forth in Section 8;

(7)a description of Developer's efforts to comply with the requirements of
maintaining the structure of its governing board as set forth in Section 3.10(a)
during such Fiscal Year;

(8)whether Developer is aware of any non-compliance with the restrictions on
transfer set forth in Section 3.3(a) during such Fiscal Year;

(9)a description of Developer's efforts to comply with the requirements to
conduct casino gaming activities as set forth in Section 3.13 during such Fiscal
Year; and

(10)to the extent not otherwise covered in response to subparts (b)(1)-(10)
above, a description of any change during such Fiscal Year in Developer's
efforts to comply with the plans, measures, commitments, undertakings and
covenants set forth on Exhibit A, Sections E, H, I, J, K, L, N, O, P, Q, S, T,
U, V, W, X, AA, BB and CC.

        No information need be included in such report as to any obligation of
Developer which has lapsed or which otherwise does not apply during such Fiscal
Year.

3.8 Memorandum of Agreement

        (a)  The parties agree that the Memorandum of Agreement shall not in any
circumstances be deemed to modify or to change any of the provisions of this
Agreement.

        (b)  The restrictions imposed by and under Section 3.13 (collectively,
the "Restrictions") will be construed and interpreted by the parties hereto as
covenants running with the land. Developer agrees for itself, its successors and
assigns to be bound by each of the Restrictions. The City shall have the right
to enforce such Restrictions against Developer, its successors and assigns to or
of the Casino Complex or any part thereof or any interest therein.

3.9 Financial Statements

        Developer shall provide City with (i) unaudited Financial Statements for
each calendar quarter within sixty (60) days after the end of each quarter
certified as accurate in all material respects by Developer, and (ii) audited
Financial Statements prepared in accordance with GAAP within one hundred twenty
(120) days after the end of each Fiscal Year. The City may, in its discretion,
provide such Financial Statements to its consultants for review and analysis.

3.10 Negative Covenants

        Developer covenants that except as indicated or as otherwise required by
applicable law, at all times during the term of this Agreement:

        (a)  So long as Developer is operating the MGM Grand Detroit Casino or
the Casino Complex and the primary business conducted there includes casino
gaming activities: (i) Developer will not, except as required by applicable law,
make any change in its organizational structure which would result in either
(x) the Local Partner having less than one-third (1/3) representation on the
governing body of Developer (which shall have no fewer than nine (9) members),
or (y) the material diminution of the powers of such governing body; and
(ii) the composition of such governing body shall include not less than a
majority of African Americans.

        (b)  Developer will not, upon an Event of Default or during the
continuance of any event which, with the giving of notice or passage of time or
both, could become an Event of Default, declare or pay any dividends or make any
other payments or distributions to any members of Developer or their respective
Affiliates, except for Permitted Affiliate Payments.

11

--------------------------------------------------------------------------------


        (c)  Until April 30, 2003, Developer (i) will prohibit a Transfer by
Partners Detroit, L.L.C. directly or indirectly of its ownership interest in
Developer and (ii) will cause Partners Detroit, L.L.C. to prohibit a Transfer by
a Local Partner of any direct or indirect ownership interest in Partners
Detroit, L.L.C., except for a Permitted Transfer. For purposes of this
Section 3.10, a "Permitted Transfer" means any Transfer by a Local Partner of a
direct or indirect ownership interest in Partners Detroit, L.L.C. which meets
any of the following: (1) the transferee of the interest is a resident of the
State; (2) the transferee of the interest is a Local Partner; (3) the Transfer
is being made due to the economic hardship of the Local Partner; (4) the
transferee of the interest is a spouse, child or parent ("Family Members") of a
Local Partner; (5) the transferee of the interest is an entity whose beneficial
owners consist solely of Local Partners and/or Family Members; (6) if the
transferor is an entity, the transferees of the interest are the beneficial
owners of such transferor; (7) the Transfer is by operation of law; (8) the
Transfer is on account of a pledge to (x) an institutional lender or (y) any
Person who owns a direct or indirect interest in Developer; (9) the transferee
of the interest is Developer or any of its Affiliates and the failure to
purchase the interest would result in any Person who directly or indirectly owns
an interest in Developer becoming ineligible to hold a Certificate of
Suitability or Casino License as defined in the Act or otherwise suffering a
loss, suspension or inability to obtain a gaming license in any jurisdiction in
which Developer, such Affiliate or Person conducts or proposes to conduct gaming
operations; or (10) the transferee is Developer or its Affiliate in the
circumstance in which the transferor is in default under its organizational
agreements and the Transfer is made thereunder. In addition, for purposes of
this Section 3.10, a "Permitted Transfer" includes a Transfer or series of
related Transfers by Partners Detroit, L.L.C. and/or Local Partners which, when
aggregated, equals forty-nine percent (49%) or less of the ownership interest of
Partners Detroit, L.L.C. in Developer.

        (d)  Developer shall not enter into any Financing unless all parties
under the Financing having a right to foreclose on all or part of the Casino
Complex execute an agreement in form and substance satisfactory to the City in
the exercise of its reasonable judgment which is consistent with
Section 3.14(b).

12

--------------------------------------------------------------------------------



3.11 Notification

        As soon as practicable after obtaining knowledge or notice thereof,
Developer shall deliver to City, together with copies of all relevant
documentation with respect thereto:

        (a)  Notice of any matured event of default under any financing related
to the Casino Complex.

        (b)  Notice of all summons, citations, directives, complaints, notices
of violation or deficiency, and other communications from any Governmental
Authority other than City or the Board, asserting a material violation of
Governmental Requirements applicable to the Casino Complex.

        (c)  Notice of any litigation or proceeding in which Developer is a
party if an adverse decision therein would, in Developer's reasonable opinion,
have a material adverse effect on Developer's ability to perform its obligations
hereunder.

        (d)  Notices received by Developer from the Board which in Developer's
reasonable opinion assert a material violation of the Act.

3.12 Veracity of Statements

        Except (i) as otherwise indicated herein; and (ii) for statements of
third parties (other than Affiliates) which Developer has reasonable grounds to
believe are accurate and for projections which Developer has reasonable grounds
to believe are reasonable, no representation or warranty of Developer, or any
certification or report furnished by Developer to City and/or EDC pursuant
hereto which, if not materially accurate, would have a material adverse effect
on the Casino Complex, when read in conjunction with the other representations,
warranties and certifications, contains or will contain, any untrue statement of
a material fact, or will omit any material fact that would cause such
representation, warranty, statement or certification to be materially
misleading, provided that representations, warranties and certifications made as
of a specified date shall reflect facts and circumstances known to Developer as
of such specified date.

3.13 Use of Casino Complex

        So long as casino gaming activities would be permitted by law to operate
at the Casino Complex (assuming the existence of a valid Casino License), the
primary business to be operated at the Casino Complex (as then located) shall
include casino gaming activities. The obligations of Developer under this
Section shall lapse and be of no further force or effect on and after April 9,
2033.

3.14 Financing

        (a)  Developer agrees to deliver to City for City's review, but not
approval, relevant documents relating to a Financing. The City must be satisfied
in its reasonable judgment that any "Material Adverse Change or Condition"
clause or clause of similar import that condition funding of the financing will
not preclude Developer's ability to Complete its Casino Complex by the Final
Completion Date. Delivery by Developer of Parent Company's completion guaranty
or Guaranty and Keep Well shall be prima facie evidence that the "Material
Adverse Change or Condition" clause or clause of similar import will not
preclude Developer's ability to achieve Completion of the Casino Complex by the
Completion Date.

        (b)  Developer agrees that it shall not enter into any Mortgage unless
such Mortgage shall provide that (i) the Mortgagee shall not transfer or assign
its interest in any Mortgage without City's prior written consent, except to a
Suitable Lender; and (ii) if, as the result of a Loan Default, the Mortgagee
forecloses upon or otherwise acquires all or part of Developer's interest in the
Casino Complex, the Mortgagee (or the Nominee of the Mortgagee) shall expressly
accept and agree to assume all of the terms, covenants and provisions of this
Agreement contained to be kept, observed and performed by

13

--------------------------------------------------------------------------------


Developer and become bound to comply therewith. As used in this Agreement, the
word "Nominee" shall mean a Person who is designated by Mortgagee to act in
place of the Mortgagee solely for the purpose of holding title to the Casino
Complex and performing the obligations of Developer hereunder.

        (c)  In no event may Developer or any Finance Affiliate represent that
City is or in any way may be liable for the obligations of Developer or any
Finance Affiliate in connection with (i) any financing agreement or (ii) any
public or private offering of securities. If Developer or any Finance Affiliate
shall at any time sell or offer to sell any securities issued by Developer or
any Finance Affiliate through the medium of any prospectus or otherwise that
relates to the Casino Complex or its operation, Developer shall (i) first submit
such offering materials to City for review with respect to Developer's
compliance with this Section 3.14(c) and (ii) do so only in compliance with all
applicable federal and state securities laws, and shall clearly disclose to all
purchasers and offerees that (y) the City shall not in any way be deemed to be
an issuer or underwriter of such securities, and (z) the City and its officers,
directors, agents, and employees have not assumed and shall not have any
liability arising out of or related to the sale or offer of such securities,
including any liability or responsibility for any financial statements,
projections or other information contained in any prospectus or similar written
or oral communication. Developer agrees to indemnify, defend or hold the City
and its respective officers, directors, agents and employees free and harmless
from, any and all liabilities, costs, damages, claims or expenses arising out of
or related to the breach of its obligations under this paragraph.

3.15 Riverfront Site Closeout

        (a)  At the Closing, the Conveyance Agreement shall be terminated, and
no party thereto shall have any further obligations thereunder. At the Closing,
Developer shall release and convey to the City all its right, title and
interest, if any, in the Riverfront Site.

        (b)  Developer shall continue to provide credit enhancement for the
Riverfront Bonds and shall make all required payments of principal and interest
thereon. At the Closing, Developer shall release and forever waive all of its
rights, title and interest in, if any, the amounts held in the Riverfront Bond
Fund. Developer may pre-pay, at its option, the principal of the Riverfront
Bonds at any time as provided in the indenture for the Riverfront Bonds. The
City will cooperate with Developer in continuing to maintain the Riverfront
Bonds in good standing.

        (c)  At the Closing, and subject to the provisions of Section 1.4(a)(7),
Developer will provide the documentation described in Section 1.4(a)(7) with
respect to the Railroad Property.

        (d)  Except as and to the extent set forth in the Indemnity Agreement,
Developer's obligations set forth in Sections 3.15(a), (b) and (c) are in full
discharge of all its obligations relating to the Riverfront Site. Developer
shall have no other liability or obligation, if any, with respect to the
Riverfront Site, or the condemnation, acquisition, optioning or ownership of the
Riverfront Site by the City and the EDC, or the relocation of businesses located
therein, or any other matter related to or arising out of the foregoing. By way
of example, and not of limitation, Developer shall have no obligation to City or
EDC to contribute to the purchase of property, the relocation of businesses, the
maintenance of the Riverfront Site, the payment of environmental claims or
costs, or the payment of inverse condemnation claims or other claims by
landowners. Nothing contained in either this Section 3.15(d) or elsewhere in
this Agreement shall be construed as an admission by any party as to the
existence of any such liability or obligation on the party of the City or
Developer and all of such claims are expressly denied.

        (e)  The City and EDC agree to execute and provide at the Closing the
form of release as attached hereto as Exhibit 3.15(e)(2). The Developer agrees
to execute and provide at the Closing the form of release as attached hereto as
Exhibit 3.15(e)(1).

14

--------------------------------------------------------------------------------


3.16 Financial Commitments By Developer

        (a)  Subject to Section 3.16(c), Developer shall make the following
payments to the City:

(i)Developer shall pay the sum of Seventeen Million Dollars ($17,000,000) to the
City within sixty (60) days of City Council's approval of this Agreement;

(ii)Developer shall pay the sum of Ten Million Dollars ($10,000,000) to the City
as Developer's contribution to the Minority Business Development Fund, in four
(4) equal installments as follows:

[a]Two Million Five Hundred Thousand Dollars ($2,500,000) within one
hundred-twenty (120) days of City Council's approval of this Agreement;

[b]Two Million Five Hundred Thousand Dollars ($2,500,000) within one
hundred-eighty (180) days of City Council's approval of this Agreement;

[c]Two Million Five Hundred Thousand Dollars ($2,500,000) within two
hundred-forty (240) days of City Council's approval of this Agreement; and

[d]Two Million Five Hundred Thousand Dollars ($2,500,000) within three hundred
(300) days of City Council's approval of this Agreement.



(iii)Developer shall pay the sum of Seventeen Million Dollars ($17,000,000) to
the City in twelve (12) equal monthly installments, each such installment being
paid on the first day of the month, commencing on June 1, 2003, and continuing
each successive month thereafter until fully paid.

(iv)From and after January 1, 2006, Developer shall pay to the City an amount
equal to one percent (1%) of the Adjusted Gross Receipts received daily by
Developer (the "Percentage Payment"). The Percentage Payment shall be remitted
daily by Developer to the City by electronic wire transfer of funds commencing
on January 1, 2006 and continuing throughout the term of this Agreement (the
"Payment Period"). If in any calendar year during the Payment Period Developer's
aggregate Adjusted Gross Revenues for such year equals Four Hundred Million
Dollars ($400,000,000) (the "Target Amount"), then commencing on the date such
Target Amount is reached and continuing to the end of that calendar year, the
Percentage Payment shall be increased to two percent (2%). Additionally, within
ten (10) Business Days of the date the Target Amount is reached, Developer shall
pay to the City an amount equal to Four Million Dollars ($4,000,000). For ease
of administration and to the extent practicable, the procedures for daily
remittance of the Percentage Payment shall be consistent with the procedures
used by the State for the remittance of the City's portion of the wagering tax.

        (b)  The requirements of Section 3.16(a) are in lieu of Developer's
obligation to establish and fund the Business Development Fund as described on
Exhibit 8.1(m) of the Amended Agreement and the JEPAB and such obligations are
hereby terminated, except as specifically referenced in Section 3.16(a). In
addition, the requirements of Section 3.16(a) are in consideration of the City's
agreement pursuant to Section 2.2 to defer Developer's obligation to construct
the Additional Hotel Rooms as required under the Amended Agreement. At the
Closing, Developer shall release any rights it may have to demand repayment of
any such funds previously paid to or on behalf of the City and no such funds
shall offset any amounts otherwise payable to the City by Developer.

        (c)  Developer's obligations under Section 3.16(a) shall be suspended
for so long as there exists any order or injunction issued by any court having
proper jurisdiction in the matter, which order or injunction either (i) revokes
or suspends Developer's Casino License for reasons beyond Developer's control;
or (ii) enjoins Developer or anyone on its behalf from operating the Casino or
(iii) would

15

--------------------------------------------------------------------------------


deprive Developer of a material portion of the economic benefits anticipated
from the Casino Complex.

        (d)  The City agrees to establish the Minority Business Development Fund
from the funds received from Developer under Section 3.16(a)(ii), together with
(x) funds in the same amounts which the City will require to be paid by the
other Detroit Casino Developers and (y) an additional Ten Million Dollars
($10,000,000) from other funds received hereunder from Developer and all other
Detroit Casino Developers under their respective development agreements.

3.17 Guaranty and Keep Well Agreement

        At closing, Developer will cause Parent Company to re-execute and
deliver a Guaranty and Keep Well Agreement in substantially the form of
Exhibit 3.17 attached hereto.

4. Representations and Warranties

4.1 Representations and Warranties of Developer

        Subject to Section 3.12 (Veracity of Statements), Developer represents
and warrants to City that each of the following statements is true and accurate
as of the Closing, except as otherwise indicated herein or in the Exhibits
referenced herein:

        (a)  Developer is a limited liability company duly organized and validly
existing under the laws of Delaware, and has all requisite power and authority
to enter into and perform its obligations under this Agreement and all other
agreements and undertakings to be entered into by Developer in connection
herewith.

        (b)  This Agreement and, to the extent such documents currently exist in
a form accepted by City and Developer, each document contemplated or required by
this Agreement to which Developer is a party has been duly authorized by all
necessary action on the part of, and has been or will be duly executed and
delivered by, Developer; is binding on Developer; and is enforceable against
Developer in accordance with its terms, subject to applicable principles of
equity and insolvency laws.

        (c)  Attached hereto is Exhibit A containing Sections A-CC (each a
"Section"), which include certain representations, warranties and commitments of
Developer. When considered individually, no Section contains an untrue statement
or omits to state any material fact which would cause such statement to be
materially misleading.

        (d)  Developer is not a party to any agreement, document or instrument
that has a material adverse effect on the ability of Developer to carry out its
obligations under this Agreement.

        (e)  Neither execution of this Agreement nor discharge by Developer of
any of its obligations hereunder shall cause Developer to be in violation of any
applicable law, or regulation, its charter or other organizational documents or
any agreement to which it is a party.

4.2 Representations and Warranties of the City

        City represents and warrants to Developer that each of the following
statements is true and accurate as of the Closing:

        (a)  City is a validly existing municipal corporation and has all
requisite power and authority to enter into and perform its obligations under
this Agreement, and all other agreements and undertakings to be entered into by
City in connection herewith.

        (b)  This Agreement and, to the extent such documents currently exist in
a form accepted by City and Developer, each document contemplated or required by
this Agreement to which City is a party

16

--------------------------------------------------------------------------------


has been duly authorized by all necessary action on the part of, has been or
will be duly executed and delivered by City; is binding on City; and is
enforceable against City in accordance with its terms, subject to applicable
principles of equity and insolvency laws.

        (c)  Neither execution of this Agreement nor discharge by the City of
any of its obligations hereunder shall cause City to be in violation of any
applicable law, or regulation, its charter or organizational documents or any
agreement to which it is a party.

        (d)  The term sheets dated March 26, 2002 entered by the City, the EDC
and other Detroit Developers are substantially consistent with the Term Sheet of
that date entered into by the City, the EDC and Developer.

4.3 Representations and Warranties of the EDC

        EDC represents and warrants to Developer that each of the following
statements is true and accurate as of the Closing:

        (a)  EDC is a validly existing State public body corporate and has all
requisite power and authority to enter into and perform its obligations under
this Agreement, and all other agreements and undertakings to be entered into by
EDC in connection herewith.

        (b)  This Agreement and, to the extent such documents currently exist in
a form accepted by EDC and Developer, each document contemplated or required by
this Agreement to which EDC is a party has been duly authorized by all necessary
action on the part of, has been or will be duly executed and delivered by EDC;
is binding on EDC; and is enforceable against EDC in accordance with its terms,
subject to applicable principles of equity and insolvency laws.

        (c)  Neither execution of this Agreement nor discharge by the EDC of any
of its obligations hereunder shall cause EDC to be in violation of any
applicable law, or regulation, its charter or other organizational documents or
any agreement to which it is a party.

5. Other Obligations of City

5.1 Re-Selection

        (a)  For purposes of this Section 5.1, "Triggering Event" means the
ineligibility of Developer to operate the Casino as a result of a final,
non-appealable court judgment or court order or any re-selection process
undertaken by the City as a result of any final, non-appealable court judgment
or order, other than a court judgment or court order issued in connection with
any action resulting from the City's enforcement of its respective rights under
this Agreement.

        (b)  The City agrees to use its reasonable best efforts to have three
casino developers as permitted under the Act. Accordingly, in the event a
Triggering Event occurs, the City agrees to use its reasonable best efforts to
reselect a developer (a "New Developer") with which the City and EDC will enter
into a development agreement (a "New Agreement") for the development of a casino
complex, upon the terms and conditions set forth in Section 5.1(c).

        (c)  If the New Agreement is not with the Developer, the New Agreement
will require that the New Developer purchase from Developer for cash Developer's
assets, business and operations relating to the Casino Complex (including any
uncompleted portions of the Casino Complex), as a going concern, at their fair
market value pursuant to a purchase and sale agreement in form and substance
satisfactory to Developer. Such fair market value shall be determined by an
investment banker knowledgeable in casino gaming matters selected by agreement
of Developer and the New Developer. If Developer and New Developer cannot agree
on the selection of an investment banker, the fair market value shall be
determined by an investment banker selected by the City who has not been

17

--------------------------------------------------------------------------------


materially involved with the Detroit Casino Complexes and who is knowledgeable
in casino gaming matters. The New Developer's obligation to purchase the Casino
Complex will be conditioned upon and subject to Developer's assignment to New
Developer of any premise leases for the Casino Complex, together with any
landlord's consent if required pursuant to any such leases. The assets to be
sold shall exclude all of Developer's intellectual property, including without
limitation, trademarks, trade names, copyrights, patents, trade secrets,
processes and other proprietary information.

        (d)  Developer agrees to enter into a purchase and sale agreement which
meets the requirements of Section 5.1(c) with the New Developer pursuant to
which Developer will sell to New Developer for cash Developer's assets, business
and operations relating to the Casino Complex, as a going concern, and to assign
to New Developer any premises leases for the Casino Complex, all as provided in
this Section 5.1.

        (e)  To the extent permitted by law, the provisions of this Section 5.1
shall, survive termination of this Agreement and shall be severable from the
other provisions of this Agreement (including the provisions of this Agreement
permitting Developer to operate the Casino) and shall continue in effect and
shall be enforced regardless of whether any or all of the other provisions of
this Agreement are adjudicated to be invalid or unenforceable.

18

--------------------------------------------------------------------------------

6. Default

6.1 Events of Default

        The occurrence of any of the following shall constitute an "Event of
Default" under this Agreement:

        (a)  Subject to Force Majeure, if Developer or City fails to
substantially perform or comply with any commitment, agreement, covenant, term
or condition (other than those specifically described in any other subparagraph
of this Section 6.1) of this Agreement, including those certain covenants set
forth in Section 3.5 hereof, and in such event if said defaulting party shall
fail to remedy any such default within thirty (30) days after receipt of written
notice of default with respect thereto; provided, however, that if any such
default is reasonably susceptible of being cured within one hundred eighty
(180) days, but cannot with due diligence be cured by the defaulting party
within thirty (30) days, and if the defaulting party commences to cure the
default within thirty (30) days and diligently prosecutes the cure to
completion, then the defaulting party shall not during such period of diligently
curing be in default hereunder as long as such default is completely cured
within one hundred eighty (180) days of the first notice of such default to said
defaulting party; provided, however, that if the cure can be accomplished by the
payment of money, the failure to pay is not a diligent commencement of a cure;

        (b)  If Developer shall make a general assignment for the benefit of
creditors or shall admit in writing its inability to pay its debts as they
become due;

        (c)  If Developer shall file a voluntary petition under any title of the
United States Bankruptcy Code, as amended from time to time, or if such petition
is filed against Developer and an order for relief is entered, or if Developer
shall file any petition or answer seeking, consenting to or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or any future federal bankruptcy code or any
other present or future applicable federal, state or similar statute or law, or
shall seek or consent to or acquiesce to or suffer the appointment of any
trustee, receiver, custodian, assignee, liquidator or similar official of
Developer, or of all or any substantial part of its properties or of the Casino
Complex or any interest therein of Developer;

        (d)  If within ninety (90) days after the commencement of any proceeding
against Developer seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the present or
any future federal bankruptcy code or any other present or future applicable
federal, state or similar statute or law, such proceeding shall not have been
dismissed; or if within ninety (90) days after the appointment, without the
consent or acquiescence of Developer of any trustee, receiver, custodian,
assignee, liquidator or other similar official of Developer or of all or any
substantial part of its properties or of the Casino Complex or any interest
therein of Developer, such appointment shall have not been vacated or stayed on
appeal or otherwise, or if within ninety (90) days after the expiration of any
such stay, such appointment shall not have been vacated;

        (e)  If any representation or warranty made by Developer hereunder is
intentionally false or misleading in any material respect when made and such
false or misleading representation or warranty has a material adverse effect on
the Casino Complex;

        (f)    If a default shall occur, which has not been cured within any
applicable cure period, under, or if there is any attempted withdrawal,
disaffirmance, cancellation, repudiation, disclaimer of liability or contest of
obligations (other than a contest as to performance of such obligations) under
any agreement which guaranties the payment or performance of any of the
obligations of Developer to City and/or EDC hereunder, other than as may be
permitted in such agreement;

        (g)  Subject to Force Majeure, if in accordance with Section 9 Developer
fails to maintain in full force and policies of insurance meeting the
requirements of Section 9 and in such event Developer fails

19

--------------------------------------------------------------------------------


to remedy such default within five (5) Business Days after Developer's receipt
of written notice of default with respect thereto from City;

        (h)  If the construction of the Casino Complex at any time is
discontinued or suspended for a period of forty-five (45) consecutive calendar
days, subject to Force Majeure and is not restarted prior to Developer's receipt
of written notice of default hereunder;

        (i)    If the Final Completion does not occur by the Final Completion
Date;

        (j)    If the Casino License is revoked by a final, non-appealable order
or Developer fails to renew its Casino License; or

        (k)  If Developer fails to make any of those payments described in
Section 3.16 when required and fails to make such payment within five (5) days
after receiving written notice of default from the City.

6.2 Remedies

        (a)  Subject to the limitations set forth in Section 6.5, upon an Event
of Default, City and/or EDC, as applicable, shall have the right if it so
elects: (i) to any and all remedies available at law or in equity; (ii) to
terminate this Agreement; (iii) to receive liquidated damages as and to the
extent set forth in this Agreement and (iv) to institute and prosecute
proceedings to enforce in whole or in part the specific performance of this
Agreement by Developer, and/or to enjoin or restrain Developer from commencing
or continuing said breach, and/or to cause by injunction Developer to correct
and cure said breach or threatened breach (a "Specific Performance Proceeding").
Except as and to the extent set forth in Section 6.5, none of the remedies
enumerated herein is exclusive and nothing herein shall be construed as
prohibiting City and/or EDC, as applicable, from pursuing any other remedies at
law, in equity or otherwise available to it under the Agreement.

        (b)  Subject to the limitations set forth in Section 6.5, the rights and
remedies of the City and EDC, as applicable, whether provided by law or by this
Agreement, shall be cumulative, and the exercise by the City and/or EDC of any
one or more of such remedies shall not preclude the exercise by it, at the same
or different times, of any other such remedies for the same default or breach,
to the extent permitted by law. No waiver made by the City and/or EDC shall
apply to obligations beyond those expressly waived in writing.

        (c)  (i) Subject to Section 6.2(c)(ii) below, if the City and/or EDC, as
applicable, fails to perform an act required under this Agreement within the
time specified in this Agreement (or if no time is specified, within a
reasonable time), Developer's sole and exclusive remedies against City and/or
EDC shall be to institute and prosecute proceedings to: (x) enforce in whole or
in part the specific performance of this Agreement by City and/or EDC, and/or to
enjoin or restrain City and/or EDC from commencing or continuing said breach,
and/or cause by injunction City and/or EDC to correct and cure said breach or
threatened breach; or (y) reform this Agreement in such respects as may be
determined to be equitable in light of the failure of City and/or EDC.

        (c)  (ii) Notwithstanding anything to the contrary set forth in
Section 6.2(c)(i) above, with respect to any defaults or breaches by the City
and/or EDC of any of their obligations under Section 5.1 or Section 14.26,
Developer shall have available all rights and remedies under applicable law, in
equity, or under this Agreement, on a cumulative basis, and the exercise by
Developer of any one or more of such remedies shall not preclude the exercise by
it, at the same or different times, of any other such remedies for the same
default or breach.

20

--------------------------------------------------------------------------------


        (d)  If an Event of Default shall occur to which a Mandatory Sale is a
remedy available to the City (a "Significant Event of Default"), the following
procedures shall be applicable and shall constitute a Mandatory Sale:

(1)Following the occurrence of a Significant Event of Default which has not been
cured within the time provided by this Agreement (a "Matured Significant Event
of Default"), the City may, on written notice to Developer delivered within
sixty (60) days following the Significant Event of Default becoming a Matured
Significant Event of Default (the "Mandatory Sale Notice"), institute the
procedures set forth in this Section 6.2(d); provided however; (i) if the City
fails to deliver such Mandatory Sale Notice to Developer within such sixty
(60) day period, the City shall be deemed to have waived the Mandatory Sale
remedy with respect to that Matured Significant Event of Default, and
(ii) notwithstanding the expiration of the applicable cure period, if Developer
shall have cured the Matured Event of Default prior to the delivery of such
Mandatory Sale Notice, the remedy of Mandatory Sale shall not be available with
respect to that Matured Significant Event of Default.

(2)Following receipt of a timely Mandatory Sale Notice, Developer shall commence
good faith efforts to dispose of the Casino Complex in a manner consistent with
this Agreement, including satisfying all the requirements of Section 8. In
effecting such disposition, Developer shall be entitled to seek to maximize its
own economic return, subject to consultation with the City and taking into
account the findings set forth in Section 1.1 (Findings). Subject to
Section 6.2(d)(3), during the period in which Developer is endeavoring to effect
the disposition of the Casino Complex in a Mandatory Sale (the "Sale Period"),
it shall continue to operate the Casino Complex pursuant to and in accordance
with this Agreement.

(3)Notwithstanding anything to the contrary provided for in Section 6.2(d)(2)
above, the Casino Complex shall be operated during the Sale Period by a
conservator qualified under the Act on the occurrence and for the duration of
any of the following events: (i) Developer's Casino License is revoked by a
final, non-appealable order or Developer fails to renew its Casino License;
(ii) at the election of City upon written notice to Developer, if the
disposition of the Casino Complex has not been completed within three (3) years
following delivery of a timely Mandatory Sale Notice; (iii) at the election of
City upon written notice to Developer, upon the occurrence of a Matured
Significant Event of Default other than the one giving rise to the Mandatory
Sale Notice.

(4)Prior to completion of the disposition of the Casino Complex pursuant to a
Mandatory Sale, Developer and City may mutually agree to terminate the
disposition process, in which event the Mandatory Sale Notice shall be deemed to
have been withdrawn and to be of no force or effect.

(5)For purposes of Section 6.5(b)(2), the term "Shortfall Amount" shall mean the
amount, if any, by which the (x) City's share of the Wagering Tax and
(y) Municipal Services Fee derived from the operation of the Casino Complex
during the Sale Period is less than the lesser of (1) eighty percent (80%) of
the (x) City's share of the Wagering Tax and (y) Municipal Services Fee derived
from the operation of the Casino Complex for the full twelve (12) calendar
months immediately preceding the delivery of the Mandatory Sale Notice (or if
the Casino Complex has been open for fewer than twelve (12) months, for that
number of full calendar months that it has been opened) divided by twelve
(12) (or such fewer number of full months in which the Casino Complex has been
open) and multiplied by the number of full calendar months of the Sale Period;
or (2) eighty percent (80%) of fifty percent (50%) of the (x) City's share of
the Wagering Tax and (y) Municipal Services Fee derived from the operation of
the other Detroit Casino Complexes during the Sale Period; provided however, in
no event shall the Shortfall Amount exceed Fifty Million Dollars ($50,000,000).
By way of

21

--------------------------------------------------------------------------------

illustration, if: (i) the Sale Period is eighteen (18) months; (ii) the
(x) City's share of Wagering Tax and (y) Municipal Services Fee derived from the
Casino Complex during the twelve (12) month period preceding the Sale Period is
Twenty-Four Million Dollars ($24,000,000); (iii) the (x) City's share of the
Wagering Tax and (y) Municipal Services Fee derived from the Sale Period is
Twenty-Four Million Dollars ($24,000,000); and (iv) eighty percent (80%) of
fifty percent (50%) of the aggregate of the (x) City's share of the Wagering Tax
and (y) Municipal Services Fee derived from the other Detroit Casino Complexes
during the Sale Period is Thirty Million Dollars ($30,000,000), then the
Shortfall Amount computed under clause (1) would be Four Million Eight Hundred
Thousand Dollars ($4,800,000) ($1.6 million multiplied by 18, i.e.
$28.8 million; reduced by $24 million), and the Shortfall Amount computed under
clause (2) would be Six Million Dollars ($6,000,000) ($30 million reduced by
$24 million). Since the computation under clause (1) produces a lower number
than the computation under clause (2), the Shortfall Amount computed under
clause (1) would apply.

        (e)  If the City elects to receive liquidated damages upon the
occurrence of an Event of Default enumerated in Section 6.5(a) or (e), Developer
shall pay to City as the sole remedy of the City and as liquidated damages (and
not as a penalty), an amount per calendar day for each calendar day during the
"Damage Period," as hereinafter defined, equal to Fifty Thousand Dollars
($50,000). For purposes of this Section 6.2(e), the Damage Period shall commence
on the date the City delivers written notice to Developer of its election to
receive liquidated damages pursuant to Section 6.5(a) or (e) and shall continue
until the date that such default is cured. The foregoing limitation on City's
remedies shall in no way limit or diminish City's rights or remedies under the
Guaranty and Keep Well Agreement.

        (f)    EDC agrees that (1) it has no right to, and shall not attempt to
elect to exercise or exercise any remedy on behalf of the City under this
Agreement and Guaranty and Keep Well Agreement and (2) it shall not elect to
exercise or exercise any remedy under this Agreement and Guaranty and Keep Well
Agreement without the consent of the Mayor.

6.3 Termination

        Except for the provisions that by their terms survive, this Agreement
shall terminate as provided in this Agreement.

6.4 Liquidated Damages

        City, EDC and Developer covenant and agree that because of the
difficulty and/or impossibility of determining City's and/or EDC's damages upon
certain Events of Default and breaches of this Agreement as set forth in
Sections 6.2(d) and (e), by way of detriment to the public benefit and welfare
of the City through lost employment opportunities, lost tourism, degradation of
the economic health of the City and loss of revenue, both directly and
indirectly, Developer shall pay to City, as liquidated damages and not as a
penalty, the sum or sums set forth in Sections 6.2(d) and (e) that pertain to
the specified Event of Default.

6.5 Limitation of Remedies

        City's and EDC's remedies under Sections 6.2(a) and (b) for and only for
the Events of Default enumerated below in this Section 6.5, shall be limited as
follows:

        (a)  Upon an Event of Default arising under Section 6.1(a) due to the
breach by Developer of any of its obligations specified in Section 1.4 (Closing)
or Section 6.1(k), City may elect either to (i) institute a Specific Performance
Proceeding; and/or (ii) (x) receive liquidated damages from Developer calculated
as set forth in Section 6.2(e); and/or (y) terminate this Agreement and require
a Mandatory Sale.

22

--------------------------------------------------------------------------------


        (b)  Upon an Event of Default arising under Section 6.1(a) due to a
breach by Developer of any of the following obligations specified in this
Section 6.5(b), City may elect either to (i) institute a Specific Performance
Proceeding; and/or either (ii) require a Mandatory Sale and receive the
Shortfall Amount as liquidated damages from Developer; or (iii) receive actual
damages from Developer: Section 3.12 (Veracity of Statements); Section 3.13 (Use
of Casino Complex); failure of Developer to complete the Restoration as required
under Section 11 (Damage and Destruction); or upon an Event of Default arising
under Sections 6.1(b), (c), (d), (e), (f) or (j).

        (c)  Upon an Event of Default arising under Section 3.3 (Radius
Restriction) by Developer and/or Parent Company, City may elect either to
(i) institute a Specific Performance Proceeding and/or (ii) terminate this
Agreement.

        (d)  Upon an Event of Default arising under Section 6.1(a) due to the
breach by Developer of any of its obligations under Section 3.1 (Casino Complex
Operations), City may elect either to (i) institute a Specific Performance
Proceeding and/or (ii) receive actual damages from Developer, provided however,
that if in a Specific Performance Proceeding, the arbitrator or arbitrators
determine that Developer is not maintaining or operating the Casino Complex in a
manner consistent with First Class Casino Complex Standards, but are unable or
unwilling to fashion a specific performance remedy, in lieu thereof the
arbitrator or arbitrators may require Developer to increase its spending for
capital improvements or maintenance by Five Hundred Thousand Dollars ($500,000)
over the ensuing twelve (12) month period (the "Initial Period"). If during the
twelve (12) month period immediately following the Initial Period (the
"Subsequent Period"), the City, by reason of an additional Event of Default
under Section 6.1(a) due to a breach by Developer of any of its obligations
under Section 3.1, initiates a Specific Performance Proceeding, and the
arbitrator or arbitrators determine that Developer is not maintaining or
operating the Casino Complex in a manner consistent with First Class Casino
Complex Standards, but are unable or unwilling to fashion a specific performance
remedy, in lieu thereof the arbitrator or arbitrators may require Developer to
increase its spending for capital improvements or maintenance by One Million
Dollars ($1,000,000) over the ensuing twelve (12) month period.

        (e)  Upon an Event of Default arising under Section 6.1(i), City may
elect either to (i) institute a Specific Performance Proceeding; and/or either
(ii) require a Mandatory Sale and receive the Shortfall Amount as liquidated
damages from Developer; (iii) receive actual damages from Developer; or
(iv) receive liquidated damages from Developer.

        The foregoing limitations on City's and EDC's remedies under Section 6.5
shall in no way limit or diminish any other right of City or EDC under this
Agreement or otherwise, including City's or EDC's rights or remedies (x) under
the Guaranty and Keep Well Agreement, or under any other guaranty, indemnity,
instrument or agreement or (y) under Sections 3.6 (Default Rate), 6.2(d) and
(e), Section 7 (City's right to perform Developer's covenants), Section 9
(Insurance) or Section 11 (Damage and Destruction).

7. City's Right to Perform Developer's Covenants

        If Developer at any time shall fail to take out, pay any insurance
premiums for, maintain or deliver any of the insurance policies in the manner
provided for herein, or shall fail to pay any sums, costs, expenses, charges,
payments or deposits to be paid by Developer hereunder after notice and the
expiration of any applicable cure period, City, without waiving or releasing
Developer from any obligation of Developer contained in this Agreement or
waiving or releasing any rights of City hereunder, at law or in equity, may (but
shall be under no obligation to) pay any such sums, costs, expenses, charges,
payments or deposits payable by Developer hereunder. All sums paid by City and
all costs and expenses incurred by City in connection with the performance of
any such obligation, together with interest thereon at the Default Rate from the
respective dates of City's making of each such payment or incurring of each such
sum, cost, liability, expense, charge, payment or deposit until

23

--------------------------------------------------------------------------------


the date of actual repayment to City, shall be paid by Developer to City on
demand. Any payment or performance by City pursuant to the foregoing provisions
of this Section shall not be nor be deemed to be a waiver or release of breach
or default of Developer with respect thereto or of the right of City to take
such other action as may be permissible hereunder, at law or in equity if an
Event of Default by Developer shall have occurred. The City's rights under this
Section 7 shall survive termination of this Agreement.

8. Transfers

8.1 Transfer of Development Agreement

        Developer shall not, whether by operation of law or otherwise, Transfer
this Agreement or the Casino Complex without the prior written consent of the
Mayor and City Council; provided, however, that the Mayor and City Council's
right to consent to the Transfer of the Casino Complex shall be of no further
force and effect at such time as the business operated at the Casino Complex no
longer includes gaming activities.

8.2 Transfer of Ownership Interest

        (a)  For purposes of this Section 8.2, "Restricted Owner" means
(i) Developer and (ii) any Person who directly or indirectly owns or holds any
interest in Developer or any Casino Component Manager/Operator of a Component
other than any Person who would be a Restricted Owner due solely to that
Person's ownership of (x) a direct or indirect interest in a Publicly Traded
Corporation or (y) a five percent (5%) or less direct or indirect interest in
(1) Developer unless, in the case of clause (y), upon completion of any Transfer
the transferee will in the aggregate own or hold a five percent (5%) or more
direct or indirect ownership interest in Developer, or (2) the Casino Component
Manager/Operator of a Component. The covenants that Developer is to perform
under this Agreement for City's and EDC's benefit and the services that each
Casino Component Manager/Operator of a Component renders with respect to the
Casino Complex are personal in nature. City and EDC are relying upon Developer
and the Casino Component Manager/Operators in the exercise of their skill,
judgment, reputation and discretion with respect to the Casino Complex. From and
after the Execution Date under the Amended Agreement, any Transfer by a
Restricted Owner of (x) any direct ownership interest in Developer or any Casino
Component Manager/Operator of a Component, whether held by virtue of
partnership, limited liability company, corporation or other form of entity; or
(y) any ownership interest in any Restricted Owner, whether held by virtue of
partnership, limited liability company, corporation or through other form of
entity shall require the prior written consent of City, provided that with
respect to a Transfer by any Restricted Owner other than a Transfer by
Developer, any Affiliate of Developer or any Affiliate of any Casino Component
Manager/Operator of a Component, City shall not withhold its consent to any
Transfer unless the transferee (i) is in default on any debts due City, EDC or
any other entity (a "Municipal Supported Entity") that receives or received any
City funding or subsidy to carry out its activities; (ii) has defaulted on any
other material obligations to City, EDC or any Municipal Supported Entity
whether or not such default has been cured; or (iii) has engaged in any
frivolous litigation or made any frivolous claims against City as determined by
a court, or has been found liable to the City for abuse of process or malicious
prosecution with respect to claims against the City.

        (b)  Nothing contained in this Section 8.2 shall prevent a Transfer of
(x) an ownership interest in a Restricted Owner by: (i) Parent Company or an
Affiliate of Parent Company to an entity which has succeeded to all or a
substantial portion of the assets of Parent Company or such Affiliate; or
(ii) any Person (1) to that Person's spouse, child or parent ("Family Members");
(2) to an entity whose beneficial owners consist solely of such transferor
and/or the Family Members of the transferor; (3) to the beneficial owners of the
transferor if the transferor is an entity; (4) to any Person who owns any direct
or indirect interest in any Restricted Owner; (5) to any Person to whom the City
previously has

24

--------------------------------------------------------------------------------


consented to a Transfer; (6) by operation of law; and (7) to an institutional
lender on account of a pledge to such lender or (y) an ownership interest in
Developer or Restricted Owner or in any Affiliate of Developer or Restricted
Owner in connection with a public offering registered pursuant to the Securities
Act.

        (c)  All transferees shall hold their interests subject to the
restrictions of this Section 8.

        (d)  Developer shall notify City as promptly as practicable upon
Developer becoming aware of any Transfer.

        (e)  Developer agrees to (x) include in all Casino Component Management
Agreements of a Component a transfer restriction provision substantially similar
to the transfer restriction set forth in this Section 8.2 and to cause the
Casino Component Manager/Operator of a Component to acknowledge that City is a
third-party beneficiary of such provision; and (y) cause each Restricted Owner,
other than a Publicly Traded Corporation, to (1) place a legend on its ownership
certificate, if any, or include in its organizational documents, a transfer
restriction provision substantially similar to the transfer restriction set
forth in this Section 8.2 and (2) either enforce such provision or acknowledge
that City is a third-party beneficiary of such provision.

9. Insurance

9.1 Maintain Insurance

        Developer shall maintain in full force and effect the types and
commercially reasonable amounts of insurance as set forth on Exhibit 9.1 to the
extent available at commercially reasonable rates. Self insurance shall be
permitted in accordance with First Class Casino Complex Standards.

25

--------------------------------------------------------------------------------



9.2 Form of Insurance and Insurers

        Whenever, under the terms of this Agreement, Developer is required to
maintain insurance, City and EDC shall be additional named insureds in all such
insurance policies to the extent of their insurable interest, if any. All
policies of insurance provided for in this Agreement shall be effected under
valid and enforceable policies, in commercially reasonable form issued by
responsible insurers which are authorized to transact business in the State,
having a Best rating of not less than A+ or its equivalent from another
recognized rating agency. As soon as practicable following the Closing Date,
Developer shall deliver to City and EDC a copy of each policy, together with
proof reasonably satisfactory to City and EDC that the full premiums have been
paid or provided for at least the first year of the term of such policies.
Thereafter, as promptly as practicable prior to the expiration of each such
policy, Developer shall deliver to City and EDC an Accord certificate, together
with proof reasonably satisfactory to City and EDC that the full premiums have
been paid or provided for at least the renewal term of such policies and as
promptly as practicable, a copy of each renewal policy.

9.3 Other Policies

        Developer shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required in this Agreement unless
City and EDC are additional named insureds therein to the extent of their
insurable interest, if any, with loss payable as provided in Section 9.2.
Developer shall as promptly as practicable notify City and EDC of the taking out
of any such separate insurance and shall cause copies of the original policies
in respect thereof to be delivered as required in Section 9.2.

9.4 Insurance Notice

        Each such policy of insurance to be provided hereunder shall contain, to
the extent obtainable on a commercially reasonable basis, (a) a provision that
no act or omission of Developer which would otherwise result in forfeiture or
reduction of the insurance therein provided shall affect or limit the obligation
of the insurance company to pay City or EDC the amount of any loss sustained to
the extent of its insurable interest, if any, and (b) an agreement by the
insurer that such policy shall not be canceled or modified without at least
thirty (30) days prior written notice by registered mail, return receipt
requested, to City and EDC.

9.5 Keep in Good Standing

        Developer shall observe and comply with the requirements of all policies
of public liability, fire and other policies of insurance at any time in force
with respect to the Casino Complex and Developer shall so perform and satisfy
the requirements of the companies writing such policies.

9.6 Blanket Policies

        Any insurance provided for in this Article may be provided by blanket
and/or umbrella policies issued to Developer covering the Casino Complex and
other properties owned or leased by Developer; provided, however, that the
amount of the total insurance allocated to the Casino Complex shall be such as
to furnish in protection the equivalent of separate policies in the amounts
herein required without possibility of reduction or coinsurance by reason of, or
damage to, any other premises covered therein, and provided further that in all
other respects, any such policy or policies shall comply with the other specific
insurance provisions set forth herein and Developer shall make such policy or
policies or a copy thereof available for review by City and EDC at the Casino
Complex.

26

--------------------------------------------------------------------------------

10. Environmental

10.1 Representations and Warranties

        Developer, as a further inducement to the City to enter into this
Agreement makes the following representations and warranties:

(a)Neither Developer nor any Affiliate of Developer, has disposed, stored,
discharged, treated, or released any hazardous substance or waste, as defined in
the Environmental Laws, in violation of any Environmental Law, at, on, in,
under, to or from the Railroad Property.

(b)Developer has complied in all material respects with all Environmental Laws,
to the extent applicable to Developer in connection with the Railroad Property.

10.2 Indemnity

        Developer shall indemnify, defend and hold harmless the City from any
and all claims or demands (including reasonable attorney's fees) resulting
directly or indirectly from violation of Section 10.1.

10.3 Survival

        The provisions of this Section 10 shall survive any termination of this
Agreement and shall not be deemed to be merged with any deed.

11. Damage and Destruction

11.1 Damage or Destruction

        In the event of damage to or destruction of improvements at the Casino
Complex or any part thereof by fire, casualty or otherwise, Developer, at its
sole expense and whether or not the insurance proceeds, if any, shall be
sufficient therefor, shall promptly repair, restore, replace and rebuild
(collectively, "Restore") the improvements, as nearly as possible to the same
condition that existed prior to such damage or destruction using materials of an
equal or superior quality to those existing in the improvements prior to such
casualty. All work required to be performed in connection with such restoration
and repair is hereinafter called the "Restoration." Developer shall obtain a
permanent certificate of occupancy as soon as practicable after the completion
of such Restoration. If neither Developer nor any Mortgagee shall commence the
Restoration of the improvements or the portion thereof damaged or destroyed
promptly following such damage or destruction and adjustment of its insurance
proceeds, or, having so commenced such Restoration, shall fail to proceed to
complete the same with reasonable diligence in accordance with the terms of this
Agreement, City may, but shall have no obligation to, complete such Restoration
at Developer's expense. Upon City's election to so complete the Restoration,
Developer immediately shall permit City to utilize all insurance proceeds which
shall have been received by Developer, minus those amounts, if any, which
Developer shall have applied to the Restoration, and if such sums are
insufficient to complete the Restoration, Developer, on demand, shall pay the
deficiency to City. Each Restoration shall be done subject to the provisions of
this Agreement.

11.2 Use of Insurance Proceeds

        (a)  Subject to the conditions set forth below, all proceeds of casualty
insurance on the improvements shall be made available to pay for the cost of
Restoration if any part of the improvements are damaged or destroyed in whole or
in part by fire or other casualty. All such insurance proceeds, less the cost of
collection, shall be paid into a trust account to be created by an independent
third party ("Insurance Trustee") to be chosen by (i) the First Mortgagee if the
Casino Complex is encumbered by a First Mortgage or (ii) Developer and City in
the event there is no First Mortgagee, within ten (10) days of when the proceeds
are to be made available. Nothing herein shall

27

--------------------------------------------------------------------------------

prohibit the First Mortgagee from acting as the Insurance Trustee. If Developer
or City for whatever reason, cannot or will not participate in the selection of
the Insurance Trustee, then the other party shall select the Insurance Trustee.
Developer shall name the Insurance Trustee appointed pursuant to this
Section 11.2 as the sole loss payee on Developer's casualty insurance. If those
parties who participate in the selection process cannot agree on the selection
of the Insurance Trustee, either City or Developer may apply to the Circuit
Court for the County for the appointment of a local bank having a capital
surplus in excess of Two Hundred Million Dollars ($200,000,000) as the Insurance
Trustee. The Insurance Trustee shall hold the insurance proceeds in trust to be
disbursed in stages to pay for the cost of the Restoration, as hereafter
provided. The Insurance Trustee shall deposit the insurance proceeds in an
interest bearing account and any after tax interest earned thereon shall be
added to the insurance proceeds. All fees and expenses of the Insurance Trustee
shall be paid by Developer.

        (b)  Promptly following any damage or destruction to the improvements by
fire, casualty or otherwise, Developer shall:

(1)give written notice of such damage or destruction to City and each Mortgagee;
and

(2)deliver an agreement by Developer to complete the Restoration in a reasonable
amount of time plus periods of time as performance by Developer is prevented by
Force Majeure events (other than financial inability) after occurrence of the
fire or casualty.

        (c)  After satisfaction of the conditions specified in paragraph (b) of
this Section, insurance proceeds shall be paid to Developer, or City, as the
case may be, from time to time thereafter in installments, but not more
frequently than once a month, upon application to be submitted from time to time
by Developer to Insurance Trustee showing the cost of work, labor, services,
materials, fixtures and equipment incorporated in the Restoration, or
incorporated therein since the last previous application, and paid for by
Developer or then due and owing. The amount of any installment to be paid to
Developer shall be such proportion of the total insurance proceeds as the cost
of work, labor, services, materials, fixtures and equipment theretofore
incorporated by Developer into the Restoration bears to the total estimated cost
of the Restoration by Developer, less all payments heretofore made to Developer
out of the insurance proceeds. Upon completion of and payment for the
Restoration by Developer, the balance of the insurance proceeds shall be paid
over to Developer, subject to the rights of any Mortgagee named as an insured.
If the estimated cost of any Restoration exceeds the insurance proceeds received
by Insurance Trustee, then prior to the commencement of such Restoration or
thereafter if at any time that the cost to complete the Restoration exceeds the
unapplied portion of such insurance proceeds, Developer shall from time to time
immediately deposit with Insurance Trustee cash funds in the amount of such
excess, to be held and applied by Insurance Trustee in accordance with the
provisions hereof. If City elects to make the Restoration at Developer's
expense, as provided in Section 11.1, then, as provided above with respect to
Developer, Insurance Trustee shall pay over the insurance proceeds to City, from
time to time, upon City's application accompanied by a certificate containing
the statements required under clauses (i), (ii) and (iii) of Section 11.2(d)(1),
to the extent not previously paid to Developer pursuant to this Section 11.2(c),
and Developer shall pay to Insurance Trustee, on demand, any sums which City
certifies to be an estimate of the amount necessary to complete the Restoration,
less the undisbursed insurance proceeds.

        (d)  The following shall be conditions precedent to each payment made to
Developer as provided in Section 11.2:

(1)There shall be submitted to Insurance Trustee the certificate of the
architect stating (i) that the sum then requested to be withdrawn either has
been paid by Developer or is justly due to contractors, subcontractors,
materialmen, engineers, architects or other Persons (whose names and addresses
shall be stated) who have rendered or furnished work, labor, services,
materials, fixtures or equipment for the work and giving a brief description of
such work, labor, services, materials, fixtures or equipment and the

28

--------------------------------------------------------------------------------

principal subdivisions or categories thereof and the several amounts so paid or
due to each of said Persons in respect thereof, and stating in reasonable detail
the progress of the Restoration up to the date of said certificate; (ii) that no
part of such expenditures has been or is being made the basis, in any previous
or then pending request, for the withdrawal of insurance money or has been made
out of the proceeds of insurance received by Developer; and (iii) that the
balance of the insurance proceeds held by Insurance Trustee will be sufficient,
upon completion of the Restoration, to pay for the same in full, and stating in
reasonable detail an estimate of the cost of such completion.

(2)There shall be furnished to Insurance Trustee appropriate sworn statements
and lien waivers (which comply with the mechanics' lien laws of the State) from
all Persons receiving payment under such draw.

(3)There shall be furnished to Insurance Trustee a title search, or a similar
certificate of a title insurance company reasonably satisfactory to Insurance
Trustee, showing that there are no liens affecting the Casino Complex or any
part thereof in connection with work done, authorized or incurred at or relating
to the Casino Complex which had not been discharged of record, except such as
will be discharged upon payment of the amount then requested to be withdrawn.

        (e)  Notwithstanding anything in this Section 11.2 to the contrary,
insurance proceeds for any fire or casualty of less than Forty Million Dollars
($40,000,000) shall not be paid to the Insurance Trustee to be disbursed as
provided in Section 11.2, but instead such proceeds shall be paid by the insurer
directly into a segregated account established by Developer for the purpose of
funding the Restoration. This account is established as an assurance fund to
guarantee the completion of the Restoration. Developer retains the right to
withdraw funds from this account to pay for the Restoration and to any excess
funds in the account following completion of the Restoration. Upon receipt of
such proceeds in the account, Developer shall promptly undertake and complete
the Restoration in accordance with this Article.

11.3 No Termination

        No destruction of or damage to the improvements, or any portion thereof
or property therein by fire, flood or other casualty, whether such damage or
destruction be partial or total, shall permit Developer to terminate this
Agreement or relieve Developer from its obligations hereunder.

11.4 Condemnation

        If a Major Condemnation occurs, this Agreement shall terminate, and no
party to this Agreement shall have any claims, rights, obligations, or
liabilities towards any other party arising after termination, other than as
provided for herein. If a Minor Condemnation occurs or the use or occupancy of
the Casino Complex or any part thereof is temporarily requisitioned by a civil
or military governmental authority, then (a) this Agreement shall continue in
full force and effect; (b) Developer shall promptly perform all Restoration
required in order to repair any physical damage to the Casino Complex caused by
the Condemnation, and to restore the Casino Complex, to the extent reasonably
practicable, to its condition immediately before the Condemnation. If a Minor
Condemnation occurs, any Proceeds in excess of Forty Million Dollars
($40,000,000) will be and are hereby, to the extent permitted by applicable law
and agreed to by the condemnor, assigned to and shall be withdrawn and paid into
an escrow account to be created by an escrow agent (the "Escrow Agent") selected
by (i) the First Mortgagee if the Casino Complex is encumbered by a First
Mortgage; or (ii) Developer and City in the event there is no First Mortgagee,
within ten (10) days of when the Proceeds are to be made available. If Developer
or City for whatever reason cannot or will not participate in the selection of
the Escrow Agent, then the other party shall select the Escrow Agent. Nothing
herein shall prohibit the First Mortgagee from acting as the Escrow Agent. This
transfer of the Proceeds, to the extent permitted by

29

--------------------------------------------------------------------------------

applicable law and agreed to by the condemnor, shall be self-operative and shall
occur automatically upon the availability of the Proceeds from the Condemnation
and such Proceeds shall be payable into the escrow account on the naming of the
Escrow Agent to be applied as provided in this Section 11.4. If City or
Developer are unable to agree on the selection of an Escrow Agent, either City
or Developer may apply to the Circuit Court for the County for the appointment
of a local bank having a capital surplus in excess of Two Hundred Million
Dollars ($200,000,000) as the Escrow Agent. The Escrow Agent shall deposit the
Proceeds in an interest-bearing escrow account and any after tax interest earned
thereon shall be added to the Proceeds. The Escrow Agent shall disburse funds
from the Escrow Account to pay the cost of the Restoration in accordance with
the procedure described in Section 11.2(b), (c) and (d). If the cost of the
Restoration exceeds the total amount of the Proceeds, Developer shall be
responsible for paying the excess cost. If the Proceeds exceed the cost of the
Restoration, the Escrow Agent shall distribute the excess Proceeds, subject to
the rights of the Mortgagees. Nothing contained in this Section 11.4 shall
impair or abrogate any rights of Developer against the condemning authority in
connection with any Condemnation. All fees and expenses of the Escrow Agent
shall be paid by Developer.

12. Indemnification

12.1 Indemnification by Developer

        (a)  Developer shall defend, indemnify and hold harmless City, EDC and
each of their officers, agents and employees (collectively the "Indemnitees" and
individually an "Indemnitee") from and against any and all liabilities, losses,
damages, costs, expenses, claims, obligations, penalties and causes of action
(including reasonable fees and expenses for attorneys, paralegals, expert
witnesses and other consultants at the prevailing market rate for such services)
whether based upon negligence, strict liability, absolute liability, product
liability, misrepresentation, contract, implied or express warranty or any other
principal of law, that are imposed upon, incurred by or asserted against
Indemnitees or which Indemnitees may suffer or be required to pay and which
arise out of or relate in any manner to any of the following occurring prior to
the Termination Date: (1) Developer's ownership, possession, use, condition or
occupancy of the Casino Complex or any part thereof or any Improvement thereon;
(2) Developer's operation or management of the Casino Complex or any part
thereof; (3) the performance of any labor or services or the furnishing of any
material for or at the Casino Complex or any part thereof by or on behalf of
Developer or enforcement of any liens with respect thereto; (4) any personal
injury, death or property damage suffered or alleged to have been suffered by
Developer (including Developer's employees, agents or servants), the Casino
Complex Operator/Managers (including their employees, agents or servants) or any
third person as a result of any action or inaction of Developer; (5) any work or
things whatsoever done in, or at the Casino Complex or any portion thereof, or
off-site pursuant to the terms of this Agreement by or on behalf of Developer;
(6) the condition of any building, facilities or improvements at the Casino
Complex or any non-public street, curb or sidewalk at the Casino Complex, or any
vaults, tunnels, malls, passageways or space therein; (7) any breach or default
on the part of Developer for the payment, performance or observance of any of
its obligations under all agreements entered into by Developer or any of its
Affiliates relating to the performance of services or supplying of materials to
the Casino Complex or any part thereof; (8) any act, omission or negligence of
any tenant, or any of their respective agents, contractors, servants, employees,
licensees or other tenants; and (9) any claim by a third party relating to or
arising from any failure of Developer to comply with all Governmental
Requirements. In case any action or proceeding shall be brought against any
Indemnitee based upon any claim in respect of which Developer has agreed to
indemnify any Indemnitee, Developer will upon notice from Indemnitee defend such
action or proceeding on behalf of any Indemnitee at Developer's sole cost and
expense and will keep Indemnitee fully informed of all developments and
proceedings in connection therewith and will furnish Indemnitee with copies of
all papers served or filed therein, irrespective of by whom served or filed.
Developer shall defend such action with counsel it selects provided that such
counsel is reasonably satisfactory to Indemnitee. Such counsel shall not be
deemed reasonably satisfactory to Indemnitee if

30

--------------------------------------------------------------------------------

counsel has: (i) a legally cognizable conflict of interest with respect to City
or EDC; (ii) within the five (5) years immediately preceding such selection
performed legal work for City or EDC which in their respective reasonable
judgment was inadequate; or (iii) frequently represented parties opposing City
or EDC in prior litigation. Each Indemnitee shall have the right, but not the
obligation, at its own cost, to be represented in any such action by counsel of
its own choosing.

        (b)  Notwithstanding anything to the contrary contained in
Section 12.l(a) but further subject to Section 12.1(c)below, Developer shall not
indemnify and shall have no responsibility to Indemnitees for: (i) any matter
involving the gross negligence or willful misconduct of any of the Indemnitees;
(ii) any matter giving rise to any liability of any of the Indemnitees prior to
the April 9, 1998, except for such liabilities arising from acts or omissions
undertaken by or at the request or insistence of Developer; (iii) any liability
arising with respect to portions of the Casino Complex owned or under the
control of the City, the EDC, or any instrumentality or subdivision thereof
prior to the date Developer acquired control of such property which arises from
any acts or omissions of any Indemnitee occurring prior to such date, provided,
however, that this clause (iii) shall not apply to acts or omissions of any
Indemnitee made at the request of the Developer prior to the date Developer
acquires control of such property; (iv) liability, if any, arising from the
City's acquisition of or negotiations for the acquisition of the Riverfront Site
or the actions or failures to act of the City and/or EDC related thereto,
including causes of actions relating to condemnation or inverse condemnation by
or against the City; (v) any failure by the City or any subdivision or
instrumentality thereof to exercise its police and similar public safety powers
with respect to the Casino Complex, but only to the extent Developer is not
required to undertake or perform such services pursuant to the terms of this
Agreement; (vi) any breach by City or EDC of its obligations pursuant to this
Agreement; or (vii) any liability arising with respect to any off-site
infrastructure improvements owned or under the control of the City which arise
from acts or omissions of the City; or (viii) any liability arising as a
consequence of the City's ownership of all or any part of the Casino Complex
prior to Developer's acquisition of same.

13. Force Majeure

13.1 Definition of Force Majeure

        An event of "Force Majeure" shall mean the following events or
circumstances, to the extent that they delay or otherwise adversely affect the
performance beyond the reasonable control of Developer, or its agents and
contractors, of their duties and obligations under this Agreement, or the
performance by the City or the EDC of their respective duties and obligations
under this Agreement:

        (a)  Strikes, lockouts, labor disputes, inability to procure materials,
failure of utilities, labor shortages or explosions;

        (b)  Changes in Governmental Requirements by any Governmental Authority,
first effective after the date of this Agreement.

        (c)  Acts of God, tornadoes, hurricanes, floods, sinkholes, fires and
other casualties, landslides, earthquakes, epidemics, quarantine, pestilence,
and/or abnormal inclement weather;

        (d)  Acts of a public enemy, acts of war, terrorism, effects of nuclear
radiation, blockades, insurrections, riots, civil disturbances, or national or
international calamities;

        (e)  Concealed and unknown conditions of an unusual nature that are
encountered below ground or in an existing structure;

        (f)    Any temporary restraining order, preliminary injunction or
permanent injunction, or mandamus or similar order, unless based in whole or in
part on the actions or failure to act of Developer;

        (g)  Inability to have a Qualified Casino Complex Site Properly Zoned
within 120 days after this Agreement has been executed by all parties and
approved by City Council;

31

--------------------------------------------------------------------------------




        (h)  Unreasonable delay by the State in licensing Persons or any
Component of the Casino Complex, to the extent necessary, under the Act, to the
extent such delays are not based in whole or in part on the actions or failure
to act of such Persons; or

        (i)    The occurrence of any of the events referred to in clause (ii) of
Section 2.5(c)

13.2 Notice.

        Developer shall promptly notify the City of the occurrence of an event
of "Force Majeure" and describe in reasonable detail the nature of the event.

13.3 Excuse of Performance

        Notwithstanding any other provision of this Agreement to the contrary,
Developer shall be entitled to an adjustment in the time for or excuse of the
performance of any duty or obligation of Developer under this Agreement for
Force Majeure events, but only for the number of days due to and/or resulting as
a consequence of such causes and only to the extent that such occurrences
actually prevent or delay the performance of such duty or obligation or cause
such performance to be commercially unreasonable.

14. Miscellaneous

14.1 Notices

        Notices shall be given as follows:

        (a)  Any notice, demand or other communication which any party may
desire or may be required to give to any other party shall be in writing
delivered by (i) hand-delivery, (ii) a nationally recognized overnight courier,
(iii) telecopy, or (iv) mail (but excluding electronic mail, i.e., "e-mail")
addressed to a party at its address set forth below, or to such other address as
the party to receive such notice may have designated to all other parties by
notice in accordance herewith:

If to City:   Mayor
City of Detroit
1126 Coleman A. Young Municipal Center
Two Woodward Avenue
Detroit, Michigan 48226
Telecopier No.: 313-224-4433
with copies to:
 
Corporation Counsel
City of Detroit
First National Building
660 Woodward Avenue
Suite 1650
Detroit, Michigan 48226
Telecopier No.: 313-224-5505
If to EDC:
 
The Economic Development Corporation
of the City of Detroit
211 West Fort Street
Suite 900
Detroit, Michigan 48226
Telecopier No.: 313-963-9786
 
 
 

32

--------------------------------------------------------------------------------


If to Developer:
 
MGM Grand Detroit, LLC.
c/o MGM MIRAGE
3600 Las Vegas Blvd. South
Las Vegas, Nevada 89109
Attn: John Redmond
Telecopier No. 702-693-7500
with copies to:
 
MGM MIRAGE
3600 Las Vegas Blvd. South
Las Vegas, Nevada 89109
Attn: Gary N. Jacobs, Esq.
Telecopier No. 702-693-7628
 
 
 

          (b)  Any such notice, demand or communication shall be deemed
delivered and effective upon the earlier to occur of actual delivery or, if
delivered by telecopier, the same day as confirmed by telecopier transmission or
the first Business Day thereafter if telecopied on a non-Business Day.

          (c)    If any party to this Agreement has questions or concerns
regarding this Agreement, interpreting this Agreement or performing obligations
under this Agreement, such party shall provide written notice of its question or
concern to, as applicable, the City's Corporation Counsel at the address
provided in Section 14.1(a) and to the City of Detroit, Chief Financial Officer,
1200 Coleman A. Young Municipal Center, Two Woodward Avenue, Detroit, Michigan
48226, Telecopier No.                              ; or Gary N. Jacobs, at the
address provided in Section 14.1(a).

14.2 Non-Action or Failure to Observe Provisions of this Agreement

        The failure of City, EDC or Developer to promptly insist upon strict
performance of any term, covenant, condition or provision of this Agreement, or
any Exhibit hereto, or any other agreement contemplated hereby, shall not be
deemed a waiver of any right or remedy that City, EDC or Developer may have, and
shall not be deemed a waiver of a subsequent default or nonperformance of such
term, covenant, condition or provision.

14.3 Applicable Law and Construction

        The laws of the State shall govern the validity, performance and
enforcement of this Agreement. This Agreement has been negotiated by City, EDC
and Developer, and the Agreement, including the Exhibits, shall not be deemed to
have been negotiated and prepared by City, EDC or Developer, but by each of
them.

14.4 Submission to Jurisdiction

        (a)  Each party to this Agreement hereby submits to the jurisdiction of
the Wayne County Circuit Court, the appellate courts of the State and to the
jurisdiction of the United States District Court for the Eastern District of the
State, for the purposes of any suit, action or other proceeding arising out of
or relating to this Agreement, and hereby agrees not to assert by way of a
motion as a defense or otherwise that such action is brought in an inconvenient
forum or that the venue of such action is improper or that the subject matter
thereof may not be enforced in or by such courts.

        (b)  If at any time during the term of this Agreement, Developer is not
a resident of the State or has no officer, director, employee, or agent thereof
available for service of process as a resident of the State, or if any permitted
assignee thereof shall be a foreign corporation, partnership or other entity or
shall have no officer, director, employee, or agent available for service of
process in the State, Developer or its assignee hereby designates the Secretary
of State of the State, as its agent for the service of process in any court
action between it and City and/or EDC or arising out

33

--------------------------------------------------------------------------------




of or relating to this Agreement and such service shall be made as provided by
the laws of the State for service upon a non-resident; provided, however, that
at the time of service on the Secretary of State, copy of such service shall be
delivered to Developer in the manner provided in Section 14.1.

14.5 Complete Agreement

        This Agreement, and all the documents and agreements described or
referred to herein, including the Exhibits hereto, constitute the full and
complete agreement between the parties hereto with respect to the subject matter
hereof, and supersedes and controls in its entirety over any and all prior
agreements (including the Amended Agreement), understandings, representations
and statements whether written or oral by each of the parties hereto.

14.6 Holidays

        It is hereby agreed and declared that whenever a notice or performance
under the terms of this Agreement is to be made or given on a day other than a
Business Day, it shall be postponed to the next following Business Day.

14.7 Exhibits

        Each Exhibit referred to and attached to this Agreement is an essential
part of this Agreement.

14.8 No Brokers

        City, EDC and Developer hereby represent, agree and acknowledge that no
real estate broker or other person is entitled to claim or to be paid a
commission as a result of the execution and delivery of this Agreement.

14.9 No Joint Venture

        City and EDC on the one hand and Developer on the other, agree that
nothing contained in this Agreement or any other documents executed in
connection herewith is intended or shall be construed to establish City and/or
EDC and Developer as joint venturers or partners.

14.10 Governmental Authorities

        Notwithstanding any other provisions of this Agreement, but subject to
Section 2.5(b), any required permitting, licensing or other regulatory approvals
by any Governmental Authorities shall be subject to and undertaken in accordance
with the established procedures and requirements of such authority, as may be
applicable, with respect to similar projects and in no event shall the
Governmental Authority by virtue of any provision of this Agreement be obligated
to take any actions concerning regulatory approvals except through its
established processes.

14.11 Technical Amendments

        In the event that there are minor inaccuracies contained herein or any
Exhibit attached hereto or any other agreement contemplated hereby, or the
parties agree that changes are required due to unforeseen events or
circumstances, or technical matters arising during the term of this Agreement,
which changes do not alter the substance of this Agreement, the respective
officers of City and EDC, and the officers of Developer, are authorized to
approve such changes, and are authorized to execute any required instruments, to
make and incorporate such amendment or change to this Agreement or any Exhibit
attached hereto or any other agreement contemplated hereby.

34

--------------------------------------------------------------------------------

14.12 Unlawful Provisions Deemed Stricken

        If this Agreement contains any unlawful provisions not an essential part
of this Agreement and which shall not appear to have a controlling or material
inducement to the making thereof, such provisions shall be deemed of no effect
and shall be deemed stricken from this Agreement without affecting the binding
force of the remainder. In the event any provision of this Agreement is capable
of more than one interpretation, one which would render the provision invalid
and one which would render the provision valid, the provision shall be
interpreted so as to render it valid.

14.13 No Liability for Approvals and Inspections

        Except as may be otherwise expressly provided herein, no approval to be
made by City under this Agreement or any inspection of the Work by City under
this Agreement, shall render City liable for failure to discover any defects or
non-conformance with this Agreement, or a violation of or noncompliance with any
federal, state or local statute, regulation, ordinance or code.

14.14 Time of the Essence

        All times, wherever specified herein for the performance by Developer of
its obligations hereunder, are of the essence of this Agreement.

14.15 Captions.

        The captions of this Agreement are for convenience of reference only and
in no way define, limit or describe the scope or intent of this Agreement or in
any way affect this Agreement.

14.16 Arbitration

        (a)  Matters Subject to Arbitration. In case of a dispute between
Developer, on the one hand, and City on the other, with respect to any
disagreement under this Agreement other than a disagreement with respect to any
of the following items, the parties shall in good faith attempt to resolve such
dispute through informal negotiations ("Negotiations"). In the event the parties
reach a resolution during Negotiations such resolution shall be set forth in a
writing signed by all parties and may be enforced in any court of competent
jurisdiction as if it were an arbitration award, pursuant to Section 14.16(j).
In the event either party determines in its sole discretion that a resolution
cannot be reached during the Negotiations, such party may deliver to the other
party written notice to terminate the Negotiations and to refer the disagreement
to binding arbitration consistent with the procedures set forth below. The
decision of the arbitrator or arbitrators shall be final and binding upon the
parties, and a judgment may be rendered thereon in any court of competent
jurisdiction. The matters not subject to arbitration hereunder are as follows:

(1)Any dispute arising under Section 3.5; or

(2)Any dispute asserted by City which could give rise to an Event of Default to
which a Mandatory Sale is a remedy available to City.

        (b)  Commencement. The Negotiations shall be initiated by the claiming
party serving written notice upon the other party requesting commencement of
informal negotiations. If either party determines that Negotiations should be
terminated and arbitration shall be commenced, said party shall initiate
arbitration proceedings by serving written notice upon the other party
requesting that the dispute be resolved by arbitration. All notices sent
pursuant to this Section 14.16, shall set forth a statement of claim from the
claiming party indicating with specificity the nature and extent of the matter
in dispute, together with the relief requested.

35

--------------------------------------------------------------------------------


        (c)  Situs of hearing. Any Negotiations and/or hearings held pursuant to
this Section 14.16 shall be conducted in Detroit, Michigan, or at such other
place as may be selected by mutual written agreement of the parties.

        (d)  Selection of Arbitrator.

(1)Within fifteen (15) days of being served with the statement of claim, the
parties to the arbitration shall appear by counsel and meet to attempt to agree
on a single arbitrator to decide the subject claim. If the parties to the
arbitration cannot agree on a single arbitrator within fifteen (15) days after
the appearance of counsel, then the City and the Developer shall each select an
arbitrator, and the two (2) arbitrators so selected shall together select a
third (3rd) arbitrator within fifteen (15) days. The three (3) arbitrators so
selected shall thereafter decide the matter in dispute.

(2)In order to expedite any arbitration regarding construction matters, the
parties shall, within ninety (90) days of the Closing, select an arbitrator or
if the parties cannot agree on a single arbitrator within such ninety (90) days,
then each party shall select an arbitrator, and the two (2) arbitrators so
selected shall select a third (3rd) arbitrator within thirty (30) days, which
arbitrator or panel shall be available to hear any dispute concerning
construction matters arising under this Agreement during the period of
construction of the Casino Complex. With respect to any dispute concerning
construction matters, the arbitrator or arbitrators selected shall be
knowledgeable in construction disputes involving major projects.

(3)With respect to any dispute concerning gaming matters, the arbitrator or
arbitrators selected shall be knowledgeable in casino gaming matters and
selected in the same manner as set forth in Section 14.16(d)(1).

(4)If the parties are unable to agree on a single arbitrator, and thereafter if
either party fails to select an arbitrator within fifteen (15) days, then the
arbitrator or arbitrators shall be chosen, on the application of any party, by
any court of competent jurisdiction.

        (e)  Rules and Procedures. The statement of claim and all subsequent
proceedings in the arbitration shall be governed by the Commercial Arbitration
Rules of the American Arbitration Association, as amended from time to time, but
the arbitration itself shall not be administered by or proceed before the
American Arbitration Association. Any subject claim that a party has breached
this Agreement by failing to pay any money when due and payable or has failed to
perform a duty or obligation hereunder, which is presented in accordance
herewith, shall proceed expeditiously and, to the extent applicable, the
Commercial Arbitration Rule's Expedited Procedures (other than as to appointment
of the arbitrator) shall apply.

        (f)    Modification of Rules and Procedures. The parties to any
arbitration subject to this Agreement may on an ad hoc basis stipulate in
writing to modify the rules and procedures set forth herein that will govern the
particular arbitration to which they are the parties; provided, however, that no
such stipulation and modification shall govern, or have any precedential value
whatsoever for, any other or subsequent arbitration or shall affect in any way
the construction or interpretation of this Agreement.

        (g)  Scope of Authority. Except as otherwise provided in this Agreement,
including the provisions set forth in Section 6, the Arbitrator or Arbitrators
shall have the authority to award any and all legal and equitable remedies that
a court of this state could order or grant, including specific performance of
any obligation created under the Agreement, the issuance of an injunction or the
imposition of sanctions for abuse or frustration of the arbitration process.

36

--------------------------------------------------------------------------------

        (h)  Interim Relief. Either party may, without inconsistency with this
Agreement, seek from a court of competent jurisdiction any interim or
provisional relief that may be necessary to protect the rights or property of
that party and to preserve the status quo, pending the establishment of the
arbitral tribunal. If a party is successful in achieving such interim or
provisional relief, the arbitral tribunal, once established, is authorized to:
(x) continue such relief pending the arbitral tribunal's determination of the
merits of the controversy; (y) modify such relief as deemed equitable by the
Arbitrator(s) pending the arbitral tribunal's determination of the merits of the
controversy; or (z) immediately terminate such relief and proceed with a
resolution of merits of the controversy.

        (i)    Costs of Arbitration. The costs of the arbitrator shall be split
equally by the parties to an arbitration, but the arbitrator shall provide in
the award that if City is the prevailing party, the City shall recover its share
of such costs as well as its reasonable attorneys' fees and other costs from
Developer. If Developer is the prevailing party, Developer shall have no
obligation to pay the attorney's fees and costs of City and Developer shall
recover its share of costs and reasonable attorney's fees if and only if the
arbitrator finds that the claims of the City are frivolous and that City is
subject to sanctions therefor.

        (j)    Enforcement. If either party refuses to participate in
arbitration of any dispute subject to arbitration under the terms of this
Agreement, a party may seek to compel arbitration in accordance herewith in any
court of competent jurisdiction. If any party fails to comply with a final award
or order of arbitration, a party may seek an order from any court of competent
jurisdiction confirming, vacating or modifying any such final arbitration award
or order obtained in accordance with this Agreement and enforcing any judgment
upon such confirmed or modified award.

        (k)  Parties Subject to Arbitration. This Section 14.16 is applicable to
disputes arising between Developer and the City regarding disputes, claims,
questions, or disagreements arising out of or relating to each parties' rights,
duties and/or obligations established pursuant to this Agreement. Section 14.16
shall in no way limit the right of the City or its agencies, authorities and/or
instrumentalities or Developer to institute proceedings in any court of
competent jurisdiction from disputes, claims, questions, or disagreements
arising between Developer and the City or its agencies, authorities and/or
instrumentalities while the City or its agencies, authorities and/or
instrumentalities are acting pursuant to their normal City functions such as,
without limitation, disputes arising from the permitting and/or inspection
processes.

        (l)    Confidentiality. Subject to applicable law, the parties and the
arbitrator(s) agree to maintain the substance of any proceedings hereunder in
confidence.

14.17 Sunset Provision

        (a)  The obligations imposed on Developer by and under Section 3.13
shall lapse and be of no further force or effect after April 9, 2033.

        (b)  The obligations imposed on Developer by and under Section 3.3 shall
lapse and be of no further force or effect ten (10) years after the Closing.

14.18 Compliance

        Any provision that permits or requires a party to take action shall be
deemed to permit or require, as the case may be, the party to cause the action
to be taken.

14.19 Table of contents

        The table of contents is for the purpose of convenience only and is not
to be deemed or construed in any way as part of this Agreement or as
supplemental thereto or amendatory thereof.

37

--------------------------------------------------------------------------------

14.20 Number and Gender

        All terms used in this Agreement, regardless of the number or gender in
which they are used, shall be deemed to include any other number and any gender
as the context may require.

14.21 Third Party Beneficiary

        Except with respect to Section 14.28, there shall be no third party
beneficiaries with respect to this Agreement.

14.22 Cost of Investigation

        If as a result of the Agreement, City or any of their directors or
officers, the Mayor, or any City Council members, or any employee, agent, or
representative of City is required to be licensed or approved by the Board,
one-third ( 1/3 ) of all reasonable costs of such licensing, approval or
investigation shall be paid by Developer within five (5) Business Days following
receipt of a written request from City.

14.23 Attorneys' Fees

        Developer shall pay all of City's and EDC's costs, charges and expenses,
including court costs and attorneys' fees, incurred in enforcing Developer's
obligations under this Agreement or incurred by City or EDC in any action
brought by Developer in which City or EDC is the prevailing party. If Developer
is the prevailing party, Developer shall have no obligation to pay the
attorneys' fees and costs of City and/or EDC and Developer shall recover its
share of costs and reasonable attorneys' fees if and only if the court finds
that the claims of the City and/or EDC are frivolous and that City and/or EDC
are subject to sanctions.

14.24 Further Assurances

        City and Developer will cooperate and work together in good faith to the
extent reasonably necessary and commercially reasonable to accomplish the mutual
intent of the parties that the Casino Complex be successfully completed as
expeditiously as is reasonably possible.

14.25 Estoppel Certificates

        City shall, at any time and from time to time, upon not less than
fifteen (15) Business Days prior written notice from any lender of Developer,
execute and deliver to any lender of Developer an estoppel certificate in the
form attached hereto as Exhibit 14.25.

14.26 Consent For Certain Amendments

        The City agrees that it will not amend or revise a development agreement
of any other Detroit Casino Developer without first obtaining the consent of
Developer and all other Detroit Casino Developers if such amendment has the
effect of:

        (a)  permitting a Casino Complex to locate in violation of
Section 1.3(a);

        (b)  permitting a Casino Complex to have more than 100,000 square feet
of gaming space;

        (c)  amending the Radius Restriction;

        (d)  amending the provisions regarding transfer of the Development
Agreement or direct or indirect interests described in Section 8;

        (e)  altering the manner in which Development Process Costs are paid
among Developer and the other Detroit Casino Developers; and

38

--------------------------------------------------------------------------------


        (f)    eliminating or materially modifying restrictions on matters
having a material impact on the operations of Developer's Casino Complex.

14.27 Counterparts

        This Agreement may be executed in counterparts, each of which shall be
deemed to be an original document and together shall constitute one instrument.

14.28 Non-Involvement of Certain Parties

        The parties acknowledge that neither Kirk Kerkorian nor Tracinda
Corporation, individually or collectively, is a party to this Agreement or any
agreement provided for herein. Accordingly, the parties hereby agree that in the
event (a) there is any alleged breach or default by any party under this
Agreement or any agreement provided for herein, or (b) any party has any claim
arising from or relating to any such agreement, no party, nor any party claiming
through such party, shall commence any proceedings or otherwise seek to impose
any liability whatsoever against Kirk Kerkorian or Tracinda Corporation by
reason of such alleged breach, default or claim. Without limiting the foregoing,
any reference to an "Affiliate" of Developer or an "Affiliate" of Parent shall
not be deemed to included either Kirk Kerkorian or Tracinda Corporation, or any
parent or sister company or subsidiary of Tracinda Corporation, including
without limitation, Metro-Goldwyn-Mayer Studios, Inc and its parent, sister and
subsidiary companies (except only for Parent and its direct subsidiaries).

15. Definitions

        The terms defined in this Section 15 shall have the meanings indicated
for purposes of this Agreement. Definitions which are expressed by reference to
the singular or plural number of a term shall also apply to the other number of
that term. Capitalized terms which are used primarily in a single Section of
this Agreement are defined in that Section.

        (a)  "Additional Hotel Rooms" mean the difference between an eight
hundred (800) room hotel Component and the number of hotel rooms constructed at
the Casino Complex by the date which is no more than thirty-six (36) months from
the date Developer obtains the Construction Permits.

        (b)  "Act" means the Michigan Gaming Control and Revenue Act, being
Sections 432.101 et. seq. of the Michigan Compiled Laws, as amended from time to
time, together with all rules and regulations issued in connection therewith or
promulgated thereunder.

        "Adjusted Gross Receipts" shall have the same meaning as given to such
term in the Act.

        (c)  "Affiliate" means a Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by, or is under common Control
with, another Person. For purposes of clarification, Affiliates of Developer
include, without limitation, Parent Company and Partners Detroit, L.L.C., a
Michigan limited liability company.

        (d)  "Agreement" means this Revised Development Agreement.

        (e)  "Amended Agreement" means the Amended and Restated Development
Agreement dated April 9, 1998, as amended by the First Amendment dated June 25,
1998, the Second Amendment dated December, 1999, the Third Amendment dated
November 30, 2000, the Fourth Amendment dated November 30, 2001, the Fifth
Amendment dated March    , 2002, the Sixth Amendment dated April    , 2002, the
Seventh Amendment dated June 12, 2002 and the Eighth Amendment dated July 31,
2002 among the City, the EDC and Developer.

        (f)    "Board" means the Michigan Gaming Control Board, or its
successors.

39

--------------------------------------------------------------------------------


        (g)  "Boundaries" means that area within the City which is bounded on
the south by Jefferson Avenue, on the east by Interstate 375, on the north by a
line running from Interstate 375 along Interstate 75, Grand River Avenue and
Sycamore Street to Trumbull Avenue, and on the west by Trumbull Avenue as
extended to Jefferson Avenue, including land which is outside of such area but
contiguous thereto.

        (h)  "Business Day" means all weekdays except Saturday and Sunday and
those that are official legal holiday of the City, State or the United States
government. Unless specifically stated as "Business Days," a reference to "days"
means calendar days.

        (i)    "Casino" means any premises wherein gaming is conducted by
Developer pursuant to this Agreement, and for purposes of Section 12, any
premises wherein gaming has been conducted by Developer pursuant to this
Agreement or the Amended Agreement, and includes all buildings, improvements,
equipment, and facilities used or maintained in connection with such gaming.

        (j)    "Casino Complex" means the Casino and all buildings, restaurants,
hotel structures, recreational or entertainment facilities, restaurants or other
dining facilities, bars and lounges, retail stores and other amenities that are
connected with, or operated in such an integral manner as to form a part of the
same operation whether on the same tract of land or otherwise.

        (k)  "Casino Component Manager/Operator" means the Person(s) engaged,
hired and/or retained by Developer to manage and/or operate one or more
Components under a Casino Component Management Agreement.

        (l)    "Casino Component Management Agreement" means any management
agreement between Developer and a Casino Component Manager/Operator pertaining
to the management and/or operation of one or more Components.

        (m)  "Casino Gaming Operations" means any gaming operations permitted
under the Act and offered or conducted at the Casino Complex.

        (n)  "Casino License" means the license issued by the Board to operate
the Casino and engage in Casino Gaming Operations.

        (o)  "Casino Manager" means the Person engaged, hired or retained by
Developer to manage and/or operate the Casino and the Casino Gaming Operations.

        (p)  "City" means the City of Detroit, a Michigan municipal corporation.

        (q)  "City Council" means the City Council of the City.

        (r)  "Closing Certificate" means the certificate to be delivered by
Developer in the form as attached hereto as Exhibit 15(r).

        (s)  "Closing" means the date on which all of the conditions set forth
in Section 1.4 are satisfied and/or waived.

        (t)    "Completion," "Completed" or "Substantial Completion" means for
the Casino Complex, the completion of the Work, as evidenced by the issuance of
a temporary certificate of occupancy by the appropriate Governmental Authority
for all Components to which a certificate of occupancy would apply, and that the
parking structure and not less than ninety percent (90%) of the gaming area,
ninety percent (90%) of the hotel rooms, and fifty percent (50%) of the retail
floor space and fifty percent (50%) of the restaurant floor space are open to
the public for their intended use (and/or in the case of the retail and
restaurant floor spaces, are completed as shells and available for leasing).

        (u)  "Completion Date" means the date on which Completion occurs, which
shall not be later than December 31, 2005, subject to extension by reason of
(i) Force Majeure, (ii) the Start Date being later

40

--------------------------------------------------------------------------------


than August 1, 2002, and/or (iii) delays on achieving Completion resulting from
the City's failure or delay in issuing any of the Permits.

        (v)  "Component" means, with respect to the Casino Complex, any of the
following: the hotel; Casino; restaurants; meeting and assembly space; ballroom;
theater; retail space; entertainment and recreational facilities; parking;
private bus; limousine and taxi parking and staging areas; the other facilities
described on Section G of Exhibit A; and such other facilities that may be added
as Components by amendment to this Agreement.

        (w)  "Condemnation" means a taking of all or any part of the Casino
Complex by eminent domain, condemnation, compulsory acquisition or similar
proceeding by a competent authority for a public or quasi-public use or purpose.

        (x)  "Construction Permits" means those Permits relating to zoning,
street vacation, onsite and offsite infrastructure commitments and other
approvals necessary to commence construction of the Casino Complex at a
Qualified Casino Complex Site.

        (y)  "Control(s)" or "Controlled" means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, as such terms are used by and interpreted under federal
securities laws, rules and regulations.

        (z)  "Conveyance Agreement" means the Conveyance Agreement dated
April 28, 1999 among the City, the EDC and Developer.

        (aa) "County" means Wayne County, Michigan.

        (bb) "Default Rate" means a rate of interest at all times equal to the
greater of (i) the rate of interest announced from time to time by Comerica
Bank, or its successors ("Comerica"), at its City office, as its prime,
reference or corporate base rate of interest, or if Comerica is no longer in
business in the City or no longer publishes a prime, reference or corporate base
rate of interest, then the prime, reference or corporate base rate of interest
announced from time to time by such local bank having from time to time the
largest capital surplus, plus four percent (4%) per annum or (ii) twelve percent
(12%) per annum, provided, however, the Default Rate shall not exceed the
maximum rate allowed by applicable law.

        (cc) "Design Documents" means, collectively, as applicable, all
engineering, architectural and construction documents for the design and
construction of the Casino Complex.

        (dd) "Detroit Based Business" is defined in Chapter 18 of the 1984
Detroit City Code.

        (ee) "Detroit Casino Complex" means any of the three casino complexes
operated at any time by any of the Detroit Casino Developers.

        (ff) "Detroit Casino Developers" means any of Developer, Greektown
Casino, L.L.C., a Michigan limited liability company, and Detroit Entertainment,
L.L.C., a Michigan limited liability company, and their successors in interest.

        (gg) "Detroit Resident Business" means any business with at least four
employees which employs at least fifty-one percent (51%) Detroit residents. An
individual employee will be considered a Detroit resident once the business has
presented proof of such individual's payment of the City of Detroit Income Tax
in the previous taxable year, or proof that the individual is now subject to
payment of Detroit Income Tax due to his/her residence in the City of Detroit.

        (hh) "Developer" means MGM Grand Detroit, L.L.C., a Delaware limited
liability company, or its successors or assigns as permitted hereunder.

41

--------------------------------------------------------------------------------


        (ii) "Development Process Costs" means, to the extent not otherwise
payable by Developer hereunder, the aggregate amount of any and all costs and
expenses in good faith paid, or incurred by, City and/or EDC to third parties,
in connection with the Detroit Casino Complexes, beginning with the planning and
preparation of the RFP/Q.

        (jj) "direct or indirect interest" means an interest in an entity held
directly or an interest held indirectly through interests in one or more
intermediary entities connected through a chain of ownership to the entity in
question, taking into account the dilutive effect of the interests of others in
such intermediary entities.

        (kk) "EDC" means The Economic Development Corporation of the City of
Detroit, a Michigan public body corporate.

        (ll) "Environmental Laws" means all federal, state and local statutes,
ordinances, regulations and rules relating to environmental quality, health,
safety, contamination and clean-up, including the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et seq., and
the Water Quality Act of 1987; the Federal Insecticide, Fungicide, and
Rodenticide Act ("FIFRA"), 7 U.S.C. Section 136 et seq.; the Marine Protection,
Research, and Sanctuaries Act, 33 U.S.C. Section 1401 et seq.; the National
Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Resource Conservation
and Recovery Act ("RCRA"), 42 U.S.C. Section 6901 et seq., as amended by the
Hazardous and Solid Waste Amendments of 1984; the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq.; the Comprehensive Environmental Response,
Compensation and Liability Act ("CERCLA"), 42 U.S.C. Section 9601 et seq., as
amended by the Superfund Amendments and Reauthorization Act, the Emergency
Planning and Community Right-to-Know Act, and Radon Gas and Indoor Air Quality
Research Act; the Toxic Substances Control Act ("TSCA"), 15 U.S.C. Section 2601
et seq.; the Federal Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801 et seq.; the Atomic Energy Act, 42 U.S.C. Section 2011 et seq.; the
Nuclear Waste Policy Act of 1982, 42 U.S.C. Section 10101 et seq.; and the
Michigan Natural Resources and Environmental Protection Act ("NREPA"), MCL
324.3101-.21551, with implementing regulations and to the extent legally
enforceable, guidelines. Environmental Laws shall also include all state,
regional, county, municipal and other local laws, regulations, rules and
ordinances insofar as they purport to regulate human health, the environment or
Hazardous Materials.

        (mm) "Equal Opportunity Employment Plan" means a voluntary plan for the
employment of women and Minorities in the Casino Complex and in the construction
of the Casino Complex.

        (nn) "Event of Default" shall have the meaning ascribed to it in
Section 6.1.

        (oo) "Financial Statements" means a balance sheet and related statements
of income and cash flows of Developer.

        (pp) "Financing" means the act, process or an instance of obtaining
funds for the Casino Complex, whether secured or unsecured, including but not
limited to (i) issuing securities; (ii) drawing upon any existing or new credit
facility; or (iii) contributions to capital by any Person.

        (qq) "Finance Affiliate" means any Affiliate created to effectuate all
or any portion of a Financing.

        (rr) "Final Completion" means for the Casino Complex, the completion of
the Work, as evidenced by the issuance of a temporary certificate of occupancy
by the appropriate Governmental Authority for all Components to which a
certificate of occupancy would apply, and that one hundred percent (100%) of the
parking structure, gaming area, hotel rooms, retail floor space and restaurant
floor space are open to the public for their intended use (and/or in the case of
the retail and restaurant floor spaces, are completed as shells and available
for leasing).

        (ss) "Final Completion Date" means the first anniversary of the
Completion Date.

42

--------------------------------------------------------------------------------


        (tt) "Finish Work" refers to the finishes which create the internal and
external appearance of the Casino Complex.

        (uu) "First Class Casino Complex Standards" means the standards of
quality established and maintained on the date hereof at the MGM Grand Hotel and
Casino, Las Vegas, Nevada, taken as a whole.

        (vv) "First Mortgage" means the first priority Mortgage.

        (ww) "First Mortgagee" means the holder of the First Mortgage.

(xx)"Fiscal Year" means the fiscal year that ends on the last day of the fiscal
year of Developer. The first Fiscal Year shall be the period commencing on the
Effective Date and ending on the last day of the fiscal year of Developer in
which the Effective Date occurs. The term "Full Fiscal Year" means any Fiscal
Year containing not fewer than three hundred sixty-five (365) days. The partial
Fiscal Year commencing after the end of the last Full Fiscal Year and ending
with the termination of this Agreement shall constitute a separate Fiscal Year.

        (yy) "Force Majeure" shall have the meaning ascribed to such term in
Section 13.1.

        (zz) "GAAP" means generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession for use in the Unites States, which are acceptable to
the circumstances as of the date of determination.

        (aaa) "Gaming Area" means the space on which Casino Gaming Operations
occur.

        (bbb) "Gaming Authorities" means all agencies, authorities and
instrumentalities of the City, State, or the United States, or any subdivision
thereof, having jurisdiction over the gaming or related activities at the
Casino, including the Board, or their respective successors.

        (ccc) "Governmental Authority" or "Governmental Authorities" means any
federal, state, county or municipal governmental authority, including all
executive, legislative, judicial and administrative departments and bodies
thereof (including any Gaming Authority) having jurisdiction over Developer
and/or the Casino Complex.

        (ddd) "Governmental Requirements" means all laws, ordinances, statutes,
executive orders, rules, zoning requirements and agreements of any Governmental
Authority that are applicable to the acquisition, remediation, renovation,
demolition, development, construction and operation of the Casino Complex
including all required permits, approvals and any rules, guidelines or
restrictions enacted or imposed by Governmental Authorities, but only to the
extent that such laws, ordinances, statutes, executive orders, zoning
requirements, agreements, permits, approvals, rules, guidelines and restrictions
are valid and binding on Developer and Developer would be required to comply
with the same without regard to this Agreement.

        (eee) "Guaranty and Keep Well Agreement" means the Guaranty and Keep
Well Agreement dated as of the Closing between the City and Parent Company.

        (fff) "Hazardous Materials" means the following, including mixtures
thereof: any hazardous substance, pollutant, contaminant, waste, by-product, or
constituent regulated under CERCLA; the Michigan Natural Resources and
Environmental Protection Act, MCL 324.101-.21551; oil and petroleum products,
natural gas liquids, liquefied natural gas and synthetic gas usable for fuel;
pesticides regulated under the FIFRA; asbestos and asbestos-containing
materials, polychlorinated biphenyls and other substances regulated under the
TSCA; source material, special nuclear material, by-product material and any
other radioactive materials or radioactive wastes, however produced,

43

--------------------------------------------------------------------------------


regulated under the Atomic Energy Act or the Nuclear Waste Policy Act; chemicals
subject to the OSHA Hazard Communication Standard, 29 C.F.R. §1910.1200 et seq.;
solid wastes whether or not hazardous within the meaning of RCRA; and any other
hazardous substance, pollutant or contaminant regulated under any other
Environmental Law.

        (ggg) "including" and any variant or other form of such term means
including but not limited to.

        (hhh) "Indemnity Agreement" means that certain indemnity agreement by
and among the City, the Developer and the other Detroit Casino Developers in the
form previously agreed to by such parties.

        (iii) "Initial Hotel Component" shall have the meaning ascribed to it in
Section 2.2(c).

        (jjj) "JEPAB" Funding Obligation" shall mean the obligation of the City
to fund the Two Million Dollars ($2,000,000) for the JEPAB pursuant to
Section 3.5(k).

        (kkk) "Loan Default" means an event of default or default or event or
condition which, with respect to Developer or its Finance Affiliate without
further notice or passage of time, would entitle a mortgagee to exercise the
right to foreclose upon, acquire, possess or obtain the appointment of a
receiver or other similar trustee or officer over all or a part of Developer's
interest in the Development.

        (lll) "Local Partner(s)" means any Person who directly or indirectly
through an entity or series of entities owns an interest in Partners Detroit,
L.L.C.

        (mmm) "Major Condemnation" means a Condemnation either (i) of the entire
Casino Complex, or (ii) of a portion of the Casino Complex if, as a result of
the Condemnation, it would be imprudent or unreasonable to continue to operate
the Casino Complex even after making all reasonable repairs and restorations.

        (nnn) "Manage" means to generate, manufacture, process, treat, store,
use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of or abandon
Hazardous Materials.

        (ooo) "Mandatory Sale" shall have the meaning ascribed to it in
Section 6.2(d).

        (ppp) "Mayor" means the duly elected Mayor of the City.

        (qqq) "Memorandum of Agreement" shall mean a memorandum of this
Agreement in recordable form and otherwise satisfactory in form and substance to
City, EDC and Developer in the exercise of reasonable judgment.

        (rrr) "MGM Grand Detroit Casino" means the Casino currently owned and
operated by MGM Grand Detroit, L.L.C. and located at 1300 John C. Lodge,
Detroit, Michigan, 48226.

        (sss) "Minor Condemnation" means a Condemnation that is not a Major
Condemnation.

        (ttt) "Minority" means that term as defined in Section 18-5-31 of
Chapter 18 of the 1984 Detroit City Code.

        (uuu) "Minority Business Development Fund" shall mean a Forty Million
Dollar ($40,000,000) fund established by the City from payments made by the
Detroit Casino Developers under their respective development agreements,
aggregating Thirty Million Dollars ($30,000,000), and an additional Ten Million
Dollars ($10,000,000) from other funds received by the City from the Developers
under their respective development agreements, to be used for Minority business
development purposes and to satisfy the JEPAB Funding Obligation.

(vvv)"Mortgage" means a mortgage on all or any part of Developer's interest in
the Casino Complex.

44

--------------------------------------------------------------------------------



        (www) "Mortgagee" means the holder from time to time of a mortgage on
all or any part of Developer's interest in the Casino Complex.

        (xxx) "Parent Company" means MGM MIRAGE, and its successors and assigns.

        (yyy) "Permitted Affiliate Payments" means payments made by Developer in
the ordinary course of business.

        (zzz) "Permits" means all licenses, permits, approvals, consents and
authorizations that Developer is required to obtain from any Governmental
Authority to perform and carry out its obligations under this Agreement
including permits and licenses necessary to demolish, build, open, operate and
occupy the Casino Complex.

        (aaaa) "Person" means an individual, a corporation, partnership, limited
liability company, association or other entity, a trust, an unincorporated
organization, or a governmental unit, subdivision, agency or instrumentality.

        (bbbb) "Proceeds" means the compensation paid by the condemning
authority to the City and/or Developer in connection with a Condemnation,
whether recovered through litigation or otherwise, but excluding any
compensation paid in connection with a temporary taking.

        (cccc) "Properly Zoned" means SD-5 zoning has been approved by City
Council.

        (dddd) "Publicly Traded Corporation" shall have the same meaning as
defined in the Act.

        (eeee) "Qualified Casino Complex Site" means any site upon which
Developer may construct and operate a Casino Complex provided that the site is:

(1)located either within the Boundaries or in another location approved in
writing by the City and the other two Detroit Casino Developers;

(2)Properly Zoned;

(3)Located such that, absent the written consent of the City and the other two
Casino Developers (i) each property line of Developer's Casino Complex is at
least one-third mile from the property lines of the Casino Complexes of the
other two Detroit Casino Developers, and (ii) there is no sharing with any other
Detroit Casino developer of ay Casino Complex facilities. If two (2) prospective
sites have property lines which are within one-third (1/3) mile of each other,
the first site to be acquired shall be a permitted site for the Casino Complex
to the exclusion of the other.

        (In other words, Developer may locate or relocate its Casino Complex
outside of the Boundaries or share facilities with the casino complex of another
Detroit Casino Developer or locate within one-third mile of another Detroit
Casino Developer's casino complex with the prior written consent of the City and
the other two Detroit Casino Developers.)

        (ffff) "Radius" means the geographic area encompassed by a circle having
a radius of one hundred fifty (150) miles and the intersection of Woodward and
State Fair as its center.

        (gggg) "Railroad Property" means all real property owned by Jefferson
Holdings, L.L.C., a Michigan limited liability company, which was acquired from
Riverfront Holdings, Inc. and Grand Trunk Western Railroad Incorporated.

        (hhhh) "Restricted Party" has the meaning set forth in Section 3.3
(Radius Restriction).

(iiii)"RFP/Q" means the Phase I and Phase II Request for Proposals and
Qualifications issued by the City in connection with the land-based casino
development project for the City.

45

--------------------------------------------------------------------------------



        (jjjj) "Riverfront Bonds" means (i) those bonds issued by the City in
the principal amount of $49,927,978.09 for the purpose of funding the
acquisition of the Riverfront Site and development and infrastructure costs, for
which bonds Developer provided credit enhancement in the form of a letter of
credit, and (ii) any bonds the proceeds of which are used to retire Riverfront
Bonds.

        (kkkk) "Riverfront Bond Fund" means the net proceeds of the Riverfront
Bonds, plus all interest earned on such proceeds, minus the cost of issuance and
all disbursements.

        (llll) "Riverfront Site" means the Waterfront Reclamation and Casino
Development

        Project Area.

        (mmmm) "SD-5 zoning" means the current SD-5 zoning modified
appropriately to take into account each Detroit Casino Developer's separate
gaming site to be located within the Boundaries or in another location approved
in writing by the City and the other two Detroit Casino Developers.

        (nnnn) "Small Business Concern" is defined in Section 18-5-1 of the 1984
Detroit City Code.

        (oooo) "State" means the State of Michigan.

        (pppp) "Suitable Lender" means:

(1)any insurance company as defined in Section 2(13) of the Securities Act of
1933;

(2)any investment company registered under the Investment Company Act of 1940;

(3)any business development company as defined in Section 2(a)(48) of the
Investment Company Act of 1940;

(4)any small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

(5)any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees;

(6)any employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974;

(7)any trust fund whose trustee is a bank or trust company and whose
participants are exclusively plans of the types identified in paragraph (E) or
(F) of this section;

(8)any business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

(9)any investment adviser registered under the Investment Advisers Act of 1940;

(10)any dealer registered pursuant to Section 15 of the Securities and Exchange
Act of 1934 or its Affiliate;

(11)any entity, all of the equity owners of which are, or all debt securities of
which are owned by, (i) "qualified institutional buyers" as defined in Rule 144A
under the Securities Act of 1933, as amended (the "Securities Act") acting for
their own account or the accounts of other qualified institutional buyers,
and/or (ii) parties who have acquired such equity interests or debt securities
pursuant to Regulation S of the Securities Act or pursuant to a public offering
registered pursuant to the Securities Act;

(12)any bank as defined in Section 3(a)(2) of the Securities Act of 1933, any
savings and loan association or other institution as referenced in
Section 3(a)(5)(A) of the Securities Act of 1933, or any foreign bank or savings
and loan association or equivalent institution;

46

--------------------------------------------------------------------------------

(13)any investor or group of investors purchasing debt securities of Developer
who are (i) purchasing such debt securities of Developer in any public offering
registered pursuant to the Securities Act; (ii) "qualified institutional buyers"
(as defined in Rule 144A under the Securities Act); and/or (iii) purchasing such
debt securities of Developer pursuant to Regulation S of the Securities Act;

(14)Parent Company or any Affiliate of Parent Company;

(15)any Publicly Traded Corporation whose securities are traded on a national
exchange or are included for quotation on the NASDAQ Stock Market; and

(16)any other lender approved by City in the exercise of its reasonable
judgment.

        (qqqq) "Termination Date" means the date that this Agreement is
terminated as provided in this Agreement.

        (rrrr) "Transfer" means (i) any sale (including agreements to sell on an
installment basis), assignment, transfer, pledge, alienation, hypothecation,
merger, consolidation, reorganization, liquidation, or any other disposition by
operation of law or otherwise, and (ii) the creation or issuance of new or
additional interests in the ownership of any entity.

        (ssss) "Work" means site preparation work and/or construction of the
improvements in accordance with the construction documents for the Casino
Complex and includes labor, materials and equipment to be furnished by a
contractor or subcontractor.

47

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have set their hands and had
their seals affixed on the dates set forth after their respective signatures.

      CITY OF DETROIT, a municipal corporation


 
 
By:
/s/  KWAME M. KILPATRICK      

--------------------------------------------------------------------------------

  ,2002   Its:  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

         
 
 
 
THE ECONOMIC DEVELOPMENT CORPORATION OF THE CITY OF DETROIT, a Michigan public
body corporate


 
 
By:
/s/  ART PAPAPANOS      

--------------------------------------------------------------------------------

  ,2002   Its: Authorized Agent

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------




 
 
By:
/s/  BRIAN J. HOLDWICK      

--------------------------------------------------------------------------------

  ,2002   Its: Authorized Agent

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 
 
 
        MGM GRAND DETROIT, L.L.C., a Delaware
limited liability company


 
 
By:
/s/  GARY N. JACOBS      

--------------------------------------------------------------------------------

  ,2002   Its: Secretary

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------




 
 
By:
         

--------------------------------------------------------------------------------

  ,2002   Its: Authorized Agent

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

48

--------------------------------------------------------------------------------



QuickLinks


REVISED DEVELOPMENT AGREEMENT AMONG CITY OF DETROIT THE ECONOMIC DEVELOPMENT
CORPORATION OF THE CITY OF DETROIT AND MGM GRAND DETROIT, L.L.C.
